





Exhibit 10.1


--------------------------------------------------------------------------------



Published CUSIP Numbers: 43128HAN9 (Deal)
43128HAP4 (Revolving Credit Facility)
43128HAQ2 (Term Facility)


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of October 18, 2017


among


HIGHWOODS PROPERTIES, INC.
and
HIGHWOODS REALTY LIMITED PARTNERSHIP,
as Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer,


and The Other Lenders Party Hereto


WELLS FARGO BANK, NATIONAL ASSOCIATION
and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents


BRANCH BANKING AND TRUST COMPANY
and
U.S. BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents


CAPITAL ONE, NATIONAL ASSOCIATION,
REGIONS BANK,
and
J.P. MORGAN CHASE BANK, N.A.,
as Co-Managing Agents


and


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------





TABLE OF CONTENTS
Section
 
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01
Defined Terms; Accounting Treatment; Borrowers’ Agent and Liabilities.
1
 
1.02
Other Interpretive Provisions.
28
 
1.03
Accounting Terms.
28
 
1.04
Rounding.
29
 
1.05
Times of Day; Rates.
29
 
1.06
Letter of Credit Amounts.
29
 
1.07
Calculation of Values.
30
 
1.08
Joint and Several Liability of the Borrowers.
30
 
1.09
Appointment of Principal Borrower as Agent for Borrowers.
31
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
31
 
2.01
The Loans.
31
 
2.02
Borrowings, Conversions and Continuations of Loans.
32
 
2.03
Letters of Credit.
33
 
2.04
Swing Line Loans.
39
 
2.05
Prepayments.
42
 
2.06
Termination or Reduction of Commitments.
43
 
2.07
Repayment of Loans.
43
 
2.08
Interest.
43
 
2.09
Fees.
44
 
2.10
Computation of Interest and Fees.
45
 
2.11
Evidence of Debt.
45
 
2.12
Payments Generally; Administrative Agent’s Clawback.
45
 
2.13
Sharing of Payments by Lenders.
47
 
2.14
Maturity Date.
47
 
2.15
Extension of Maturity Date With Respect to the Revolving Credit Facility.
48
 
2.16
Increase in Commitments.
48
 
2.17
Defaulting Lenders.
49
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
51
 
3.01
Taxes.
51
 
3.02
Illegality.
54
 
3.03
Inability to Determine Rates.
54
 
3.04
Increased Costs.
55
 
3.05
Compensation for Losses.
56
 
3.06
Mitigation Obligations; Replacement of Lenders.
57
 
3.07
Survival.
57
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
57
 
4.01
Conditions of Initial Credit Extension.
57
 
4.02
Conditions to all Credit Extensions.
59
ARTICLE V REPRESENTATIONS AND WARRANTIES
59
 
5.01
Existence, Qualification and Power; Compliance with Laws.
59
 
5.02
Authorization; No Contravention.
60
 
5.03
Governmental Authorization; Other Consents.
60



i







--------------------------------------------------------------------------------




 
5.04
Binding Effect.
60
 
5.05
Financial Statements; No Material Adverse Effect.
60
 
5.06
Litigation.
60
 
5.07
No Default.
61
 
5.08
Ownership of Property; Liens.
61
 
5.09
Environmental Compliance.
61
 
5.10
Insurance.
61
 
5.11
Taxes.
61
 
5.12
ERISA Compliance.
62
 
5.13
Subsidiaries; Equity Interests.
62
 
5.14
Margin Regulations; Investment Company Act.
63
 
5.15
Disclosure.
63
 
5.16
Compliance with Laws.
63
 
5.17
Intellectual Property; Licenses, Etc.
63
 
5.18
OFAC.
63
 
5.19
Solvency.
63
 
5.20
Anti-Corruption Laws.
63
 
5.21
EEA Financial Institutions.
63
ARTICLE VI AFFIRMATIVE COVENANTS
63
 
6.01
Financial Statements.
64
 
6.02
Certificates; Other Information.
64
 
6.03
Notices.
66
 
6.04
Payment of Obligations.
66
 
6.05
Preservation of Existence, Etc.
66
 
6.06
Maintenance of Properties.
67
 
6.07
Maintenance of Insurance.
67
 
6.08
Compliance with Laws.
67
 
6.09
Books and Records.
67
 
6.10
Inspection Rights.
67
 
6.11
Use of Proceeds.
68
 
6.12
Additional Guarantors; Release of Guarantors.
68
 
6.13
Intentionally Omitted.
69
 
6.14
REIT Status.
69
 
6.15
Environmental Matters.
69
 
6.16
Keepwell.
70
 
6.17
Anti-Corruption Laws.
70
ARTICLE VII NEGATIVE COVENANTS
70
 
7.01
Liens.
71
 
7.02
Intentionally Omitted.
71
 
7.03
Intentionally Omitted.
71
 
7.04
Fundamental Changes.
71
 
7.05
Dispositions.
71
 
7.06
Intentionally Omitted.
72
 
7.07
Change in Nature of Business.
72
 
7.08
Transactions with Affiliates.
72
 
7.09
Burdensome Agreements.
72



ii







--------------------------------------------------------------------------------




 
7.10
Use of Proceeds.
72
 
7.11
Financial Covenants.
72
 
7.12
Organization Documents.
73
 
7.13
Non-Guarantor Subsidiary Restrictions.
73
 
7.14
Intentionally Omitted.
73
 
7.15
Sale Leasebacks.
73
 
7.16
Prepayments of Indebtedness, etc.
74
 
7.17
Anti-Terrorism Laws; FCPA.
74
 
7.18
Sanctions.
74
 
7.19
ERISA.
74
 
7.20
Anti-Corruption Laws.
74
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
74
 
8.01
Events of Default.
74
 
8.02
Remedies Upon Event of Default.
76
 
8.03
Application of Funds.
77
ARTICLE IX ADMINISTRATIVE AGENT
78
 
9.01
Appointment and Authority.
78
 
9.02
Rights as a Lender.
78
 
9.03
Exculpatory Provisions.
78
 
9.04
Reliance by Administrative Agent.
79
 
9.05
Delegation of Duties.
79
 
9.06
Resignation of Administrative Agent.
79
 
9.07
Non Reliance on Administrative Agent and Other Lenders.
80
 
9.08
No Other Duties, Etc.
81
 
9.09
Administrative Agent May File Proofs of Claim.
81
 
9.10
Guaranty Matters.
81
 
9.11
ERISA Representations.
81
ARTICLE X MISCELLANEOUS
83
 
10.01
Amendments, Etc.
83
 
10.02
Notices; Effectiveness; Electronic Communication.
85
 
10.03
No Waiver; Cumulative Remedies.
86
 
10.04
Expenses; Indemnity; Damage Waiver.
87
 
10.05
Payments Set Aside.
88
 
10.06
Successors and Assigns.
88
 
10.07
Treatment of Certain Information; Confidentiality.
93
 
10.08
Right of Setoff.
93
 
10.09
Interest Rate Limitation.
94
 
10.10
Counterparts; Integration; Effectiveness.
94
 
10.11
Survival of Representations and Warranties.
94
 
10.12
Severability.
94
 
10.13
Replacement of Lenders.
95
 
10.14
Governing Law; Jurisdiction; Etc.
95
 
10.15
Waiver of Jury Trial.
96
 
10.16
No Advisory or Fiduciary Responsibility.
96
 
10.17
Electronic Execution of Assignments and Certain Other Documents.
97
 
10.18
USA PATRIOT Act Notice.
97



iii







--------------------------------------------------------------------------------




 
10.19
Time of the Essence.
97
 
10.20
Existing Credit Agreements.
97
 
10.21
Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
98
 
10.22
Entire Agreement.
98







iv







--------------------------------------------------------------------------------





SCHEDULES
2.01    Commitments and Applicable Percentages
2.03    Existing Letters of Credit
5.09    Environmental Matters
5.13    Subsidiaries and Other Equity Investments
5.17    Intellectual Property Matters
10.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS


A    Form of Committed Loan Notice
B    Form of Swing Line Loan Notice
C-1    Form of Revolving Credit Note
C-2    Form of Term Note
D    Form of Officer’s Compliance Certificate
E    Form of Assignment and Assumption
F    Form of Guaranty
G    Forms of U.S. Tax Compliance Certificates










v







--------------------------------------------------------------------------------








FIFTH AMENDED AND RESTATED CREDIT AGREEMENT


This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of October 18, 2017, among HIGHWOODS REALTY LIMITED PARTNERSHIP, a North
Carolina limited partnership (“Highwoods Realty”) and HIGHWOODS PROPERTIES,
INC., a Maryland corporation (“Highwoods Properties”) (Highwoods Realty and
Highwoods Properties are hereinafter referred to individually as a “Borrower”
and collectively as the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), WELLS FARGO BANK,
NATIONAL ASSOCIATION and PNC BANK, NATIONAL ASSOCIATION, as Co-Syndication
Agents, and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
WHEREAS, the Borrowers are parties to the Existing Credit Agreements (as defined
herein);
WHEREAS, the Borrowers have requested that the Lenders amend and restate the
Existing Credit Agreements; and
WHEREAS, the Lenders are willing to do so on the terms and conditions set forth
herein.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS



1.01    Defined Terms; Accounting Treatment; Borrowers’ Agent and Liabilities.


As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquired Properties” means, at any time, all Properties acquired by the Subject
Parties within the previous twelve (12) calendar months from any third party
entity through an arms-length transaction; provided that all Properties acquired
(either through the acquisition of all of the Equity Interests of any
Unconsolidated Affiliate or of any Property owned by any Unconsolidated
Affiliate) from any previously Unconsolidated Affiliate that owned such
Properties for twelve (12) months or more shall be excluded from the definition
of “Acquired Properties.”
“Adjusted EBITDA” means, for any period, the sum of (a) EBITDA for such period,
less (b) aggregate Capital Expenditure Reserves for all Properties with respect
to such period; provided, that such sum shall be exclusive of (i) any amount for
such period attributable to the Straight-Lining of Rents and (ii) the amount (if
any) of amortization of capitalized lease incentive costs which is recorded as a
reduction of revenues under GAAP for any specified period.
“Adjusted NOI” means, with respect to any applicable time period for any
Property, an amount, not less than zero (0), equal to (a) Net Operating Income
for such period with respect to such Property less (b) the sum of (i) the
Capital Expenditure Reserve amount for such Property during such period, plus
(ii) a management fee in the amount of three percent (3%) of total revenues
derived from the Property during such period; provided, that such amount shall
be exclusive of any amount for such period attributable to the Straight-Lining
of Rents and the amount (if any) of amortization of capitalized lease incentive
costs which is recorded as a reduction of revenues under GAAP for any specified
period; provided, further, that, in each case, (x) all amounts included in the
above calculations with respect to Properties owned by Unconsolidated Affiliates
(and not otherwise adjusted for interests in Unconsolidated Affiliates) shall be
adjusted to include only that portion of such amounts attributable to
Unconsolidated Affiliate Interests, and (y) solely for purposes of calculating
the financial covenant set forth in Section 7.11(e), all amounts included in the
above calculations with respect to Properties that are not Wholly-Owned by a
Wholly Owned Subsidiary shall be adjusted to include only the pro rata interest
(based on the percentage ownership of the Equity Interests in the applicable
Subsidiary owned by the Consolidated Parties) in such Properties.


1





--------------------------------------------------------------------------------




“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. In no event shall the
Administrative Agent, the L/C Issuer or any Lender be deemed to be an Affiliate
of any of the Borrowers.
“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Lenders, as adjusted from time to time in accordance with the terms
of this Agreement. The Aggregate Revolving Credit Commitments as of the Closing
Date shall be $600,000,000.
“Agreement” means this Agreement, as it may be amended, restated, supplemented
or otherwise modified from time to time.
“Annualized Adjusted NOI” means (a) for each Property owned for twenty-four (24)
months or more, Adjusted NOI for such Property for the immediately preceding
twelve (12) month period; and (b) for each Property owned for a period of less
than twenty-four (24) months and for each Property formerly qualifying as a
Non-Income Producing Property that has been an Income-Producing Property for
less than twelve (12) months, Adjusted NOI for such Property calculated by
annualizing Adjusted NOI for such Property from the date such Property became an
Income Producing Property to date and adjusting (through appropriate pro-rating,
removal or other correction) for all annual or one-time lump sum payments or
expenses with respect to the Property or for any extraordinary income or expense
items with respect to such Property; provided, that all amounts included in the
above calculations with respect to Properties owned by Unconsolidated Affiliates
(and not otherwise adjusted for interests in Unconsolidated Affiliates) shall be
adjusted to include only that portion of such amounts attributable to
Unconsolidated Affiliate Interests.
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) at any time during the
Availability Period in respect of such Facility, such Term Lender’s Term
Commitment at such time and (ii) thereafter, the principal amount of such Term
Lender’s Term Loans at such time, and (b) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, as any such Applicable Percentage for the respective
Facility may be adjusted as provided in Section 2.17. If the Revolving Credit
Commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Revolving Credit Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Applicable Rate” means, for any day, subject to adjustment as provided below in
this definition, the rate per annum set forth below opposite the applicable
Credit Rating then in effect, it being understood that the Applicable Rate for
(i) Eurodollar Rate Loans shall be the rate set forth under the column
“Revolving Credit Facility Applicable Rate for Eurodollar Loans and Letters of
Credit” or “Term Facility Applicable Rate for Eurodollar Rate Loans”, as
applicable, (ii) Base Rate Loans shall be the percentage set forth under the
column “Revolving Credit Facility Applicable Rate for Base Rate Loans” or “Term
Facility Applicable Rate for Base Rate Loans”, as applicable, (iii) Facility
Fees shall be the percentage set forth under the column “Revolving Credit
Facility Applicable Rate for Facility Fees” and (iv) Letter


2





--------------------------------------------------------------------------------




of Credit Fee shall be the percentage set forth under the column “Revolving
Credit Facility Applicable Rate for Eurodollar Rate Loans and Letters of
Credit”.
Pricing Level
Credit Rating
Revolving Credit Facility Applicable Rate for Eurodollar Rate Loans and Letters
of Credit
Revolving Credit Facility Applicable Rate for Base Rate Loans
Revolving Credit Facility Applicable Rate for Facility Fees
Term Facility Applicable Rate for Eurodollar Rate Loans
Term Facility Applicable Rate for Base Rate Loans
I
A/A2 or higher
0.7750%
0.000%
0.100%
0.850%
0.000%
II
A-/A3
0.825%
0.000%
0.125%
0.900%
0.000%
III
BBB+/ Baa1
0.8750%
0.000%
0.150%
0.950%
0.000%
IV
BBB/ Baa2
1.000%
0.000%
0.200%
1.100%
0.100%
V
BBB-/ Baa3
1.200%
0.200%
0.250%
1.350%
0.350%
VI
Lower than BBB-/Baa3 or not rated
1.550%
0.550%
0.300%
1.750%
0.750%



As of the Closing Date, the Applicable Rate is determined based on Pricing
Level IV. The Applicable Rate shall be adjusted effective on the next Business
Day following any change in the Credit Rating. The Principal Borrower shall
notify the Administrative Agent in writing promptly after becoming aware of any
change in the Credit Rating.


“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, and (b) with respect to the Letter of Credit
Sublimit, (i) L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, (a) Merrill Lynch, Pierce, Fenner & Smith
Incorporated or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the Closing Date
(“MLPFS”), Wells Fargo Securities, LLC (“Wells Fargo Securities”) and PNC
Capital Markets LLC, each in its capacity as a joint lead arranger, and
(b) MLPFS and Wells Fargo Securities, each in its capacity as a joint
bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under


3





--------------------------------------------------------------------------------




the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
Highwoods Properties and its Subsidiaries for the fiscal year ended December 31,
2016, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Highwoods
Properties and its Subsidiaries, including the notes thereto.
“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date with respect to the Revolving Credit Facility, (ii) the date of termination
of the Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date
of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02; and (b) in respect of the Term
Facility, the Closing Date.
“Bail-In Action” means the exercise of any Write-down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate and
(c) the Eurodollar Rate (assuming a one-month Interest Period); provided that,
if the Base Rate shall be less than zero (0), such rate shall be deemed zero (0)
for purposes of this Agreement. “Prime Rate” means the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate”. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.
“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capital Expenditures” means all expenditures required for the leasing of space
within Properties owned and previously leased by the Consolidated Parties,
including upfit expenses and leasing commissions, together with expenses for
renovation or improvement of existing properties that are classified as capital
expenditures under GAAP. Leasing


4





--------------------------------------------------------------------------------




and tenant improvements expenditures with respect to space not previously leased
shall not be included in any calculation of Capital Expenditures, but must be
reported to the Administrative Agent on a quarterly basis as set forth in
Section 6.02.
“Capital Expenditure Reserve” means, with respect to (a) any office, industrial,
retail or other non-multi‑family Property that is an Income-Producing Property
or a Non-Income Producing Property for which a certificate of occupancy has been
issued, a normalized annual reserve for replacement reserves, capital
expenditures, tenant improvements, and leasing commissions in the amount of
$0.50 per year per square foot of net leaseable area contained in such Property
(pro rated for the portion of such year that the applicable Property qualifies
under this clause (a)), (b) any multi-family Property that is an
Income-Producing Property or a Non-Income Producing Property for which a
certificate of occupancy has been issued, a normalized annual reserve for
replacement reserves, capital expenditures, tenant improvements, and leasing
commissions in the amount of $250 per year per unit and (c) any other Non-Income
Producing Property, zero (0); provided, that all amounts included in the above
calculations with respect to Properties owned by Unconsolidated Affiliates (and
not otherwise adjusted for interests in Unconsolidated Affiliates) shall be
adjusted to include only that portion of such amounts attributable to
Unconsolidated Affiliate Interests. When the Capital Expenditure Reserve is used
in computing an amount with respect to a period which is shorter than a year,
said amount shall be appropriately pro rated.
“Capitalization Rate” means seven and one-quarter of one percent (7.25%).
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) U.S. dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two hundred seventy (270) days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six (6) months of the date of acquisition, (d) repurchase
agreements with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which any Loan Party shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations and (e) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


5





--------------------------------------------------------------------------------




“Change of Control” means the occurrence of any of the following events:
(a)    any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of, control
over, Voting Stock of the Principal Borrower (or other securities convertible
into such Voting Stock) representing thirty-five percent (35.0%) or more of the
combined voting power of all Voting Stock of the Principal Borrower, or
(b)    during any consecutive period of twelve (12) consecutive months,
commencing after the Closing Date, individuals who at the beginning of such
twelve (12) month period were directors of the Principal Borrower (together with
any new director whose election by the Principal Borrower’s Board of Directors
or whose nomination for election by the Principal Borrower’s shareholders was
approved by a vote of a majority of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors of the Principal Borrower then in office,
or
(c)    the Principal Borrower or any Wholly Owned Subsidiary which is a Loan
Party shall fail to be the sole general partner of Highwoods Realty. As used in
this definition, “beneficial ownership” shall have the meaning provided in Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934.
“Closing Date” means the date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of a Loan from one Type to the other, or
(d) a continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which,
if in writing, shall be substantially in the form of Exhibit A or such other
form as may be approved by Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
Administrative Agent), appropriately completed and signed by a Responsible
Officer of Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Parties” means a collective reference to the Principal Borrower
and its consolidated Subsidiaries; and “Consolidated Party” means any one of
them.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


6





--------------------------------------------------------------------------------




“Credit Rating” means the higher of the publicly announced rating from Moody’s
or S&P or one of their respective successors or assigns for the unsecured long
term debt rating of Highwoods Realty (or if Moody’s or S&P does not publicly
announce ratings for Highwoods Realty, then of the Principal Borrower).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, a rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus two percent (2.0%) per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus two percent (2.0%) per annum.
“Defaulting Lender” means any Lender that: (a) has failed to fund any Loan, any
participation in L/C Obligations or any participation in a Swing Line Loan
within two (2) Business Days of the date required to be funded by it, unless
such failure has been cured or unless such failure is the result of such
Lender’s good faith determination that a condition precedent to funding has not
been satisfied; (b) has notified any Borrower, the Administrative Agent, the L/C
Issuer or any Lender in writing that it does not intend to comply with any of
its funding obligations hereunder, unless such notice has been withdrawn and the
effect of such notice has been cured; (c) has failed, within three (3) Business
Days after written request by the Administrative Agent based on a reasonable
belief that such Lender may be unwilling or unable to comply, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans, participations in L/C Obligations or participations in Swing
Line Loan Loans, unless such failure has been cured; (d) has otherwise failed to
pay to the Administrative Agent, the L/C Issuer or any other Lender any other
amount (other than a de minimus amount) required to be paid by it hereunder
within three (3) Business Days of the date when due, unless the subject of a
good faith dispute or such failure has been cured; (e) has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; or (f) has, or has a direct or indirect parent
company that has, become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is incorporated or organized under the laws of any State of the
United States or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial


7





--------------------------------------------------------------------------------




institution established in an EEA Member Country which is a Subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EBITDA” means, for any period, the sum of (a) aggregate Net Income during such
period, plus (b) an amount which, in the determination of Net Income for such
period, has been deducted for (i) Interest Expense, (ii) total federal, state,
local and foreign income, franchise, value added and similar taxes and
(iii) depreciation and amortization expense, with each of (i), (ii) and (iii)
above determined in accordance with GAAP; provided, that, to the extent the
above calculations include amounts allocable to Unconsolidated Affiliates, such
calculations shall be without duplication and shall only include such amounts to
the extent attributable to any Unconsolidated Affiliate Interests.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and Section 10.06(b)(v) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any of the Borrowers, any other Loan Party or any
of their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Issuance” means any issuance by the Principal Borrower to any person or
entity which is not a Loan Party of (a) shares of its Equity Interests, (b) any
shares of its Equity Interests pursuant to the exercise of options or warrants
or (c) any shares of its Equity Interests pursuant to the conversion of any debt
securities to equity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


8





--------------------------------------------------------------------------------




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is
“insolvent” within the meaning of Section 4245 of ERISA; (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the determination that any Pension Plan
is considered an at-risk plan or a plan in endangered or critical status within
the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.
“Eurodollar Base Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by Administrative Agent (in
consultation with the Borrowers), as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day; and.
(c)    if the Eurodollar Base Rate shall be less than zero (0), such rate shall
be deemed zero (0) for purposes of this Agreement.
provided that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be
consistent with the rates generally provided to similarly situated borrowers
(but not necessarily all such borrowers) and without any obligation to disclose
information regarding any other customers, and applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by
Administrative Agent.
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:


Eurodollar Rate =
            Eurodollar Base Rate
1.00 – Eurodollar Reserve Percentage



“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Base
Rate.”


“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency,


9





--------------------------------------------------------------------------------




supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Rate Loan shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 6.16 hereof and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e), and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing BAC Revolving Credit Agreement” means that certain Fourth Amended and
Restated Credit Agreement dated as of November 12, 2013 by and among the
Borrowers, the lenders referenced therein, Bank of America, N.A., as
administrative agent and the other parties thereto, as the same may have been
further amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof and as in effect immediately prior to the effectiveness
hereof.
“Existing Credit Agreements” means, collectively, (a) the Existing BAC Revolving
Credit Agreement, and (b) the Existing WF Term Loan Agreement, and each,
individually, an “Existing Credit Agreement.”
“Existing Letters of Credit” means those letters of credit set forth on
Schedule 2.03 (regardless of whether such letters of credit were issued under
the Existing Credit Agreements).
“Existing WF Term Loan Agreement” means that certain Amended and Restated
Five-Year Term Loan Agreement dated as of November 12, 2013, by and among the
Borrowers, the lenders referenced therein, Wells Fargo Bank, National
Association, as administrative agent and the other parties thereto, as the same
may have been further amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof and as in effect immediately prior to the
effectiveness hereof.
“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.
“Facility Fee” has the meaning specified in Section 2.09(a).


10





--------------------------------------------------------------------------------




“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“FFO” means, as of any date of determination, Net Income plus depreciation and
amortization of real and personal property assets to the extent deducted in the
determination of Net Income, less any amount added pursuant to clause (b) of the
definition of Net Income except to the extent such amount relates to operating
partnership units and is attributable to Highwoods Realty by virtue of the line
item “non-controlling interests,” as shown on the consolidated income statements
of the Consolidated Parties.
“Fixed Charges” means, for any period, the sum of (a) Interest Expense for the
applicable period, plus (b) preferred dividends of the Subject Parties actually
paid during the applicable period, plus (c) Scheduled Funded Debt Payments for
the applicable period; provided, that, to the extent the above calculations
include amounts allocable to Unconsolidated Affiliates, such calculations shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests.
“Foreign Lender” means (a) if each Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if each Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which each Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, and (c) the Commitments
shall have expired or been terminated in full.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, with respect to any Person, without duplication,
(a) all Indebtedness of such Person other than Indebtedness of the types
referred to in clauses (c), (h) and (i) of the definition of “Indebtedness” set


11





--------------------------------------------------------------------------------




forth in this Section 1.01, (b) all Indebtedness of another Person of the type
referred to in clause (a) above secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (c) all Guarantees of such Person with
respect to Indebtedness of the type referred to in clause (a) above of another
Person and (d) Indebtedness of the type referred to in clause (a) above of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank).
“Granting Lender” has the meaning specified in Section 10.06(h).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, (iv) to guaranty to any Person
rental income levels (or shortfalls) or re tenanting costs (including tenant
improvements, moving expenses, lease commissions and any other costs associated
with procuring new tenants); provided, that such obligations shall be determined
to be equal to the maximum potential amount of the payments due from the Person
guaranteeing the applicable rental income levels over the term of the applicable
lease or (v) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith; provided, that, to the
extent any Guarantee is limited by its terms, then the amount of such Guarantee
shall be deemed to be the stated or determinable amount of such Guarantee. The
term “Guarantee” as a verb has a corresponding meaning.
“Guarantors” means, collectively, as of any date of determination, (a) each
Person that has been required, pursuant to the terms of this Agreement and the
Guaranty, to execute a counterpart of the Guaranty, in each case to the extent
such Person has not been released from its obligations under the Guaranty
pursuant to the terms of the Guaranty and this Agreement, and (b) with respect
to the payment and performance by each Specified Loan Party of its obligations
under the Guaranty with respect to all Swap Obligations, the Borrowers.
“Guaranty” means the Fifth Amended and Restated Guaranty dated as of the date
hereof, made by each of the Guarantors in favor of the Administrative Agent and
the Lenders, substantially in the form of Exhibit F, as the same may be amended,
restated, supplemented or otherwise modified from time to time and as joined
from time to time.


12





--------------------------------------------------------------------------------




“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Highwoods Properties” has the meaning assigned to such term in the introductory
paragraph hereof.
“Highwoods Realty” has the meaning assigned to such term in the introductory
paragraph hereof.
“Highwoods Services” means Highwoods Services, Inc., a North Carolina
corporation.
“Income Producing Properties” means, as of any date of determination, all
Properties (other than Acquired Properties or Pre-Leased Development
Properties): (a) which are partially or fully income producing for financial
reporting purposes on the applicable calculation date and have been continuously
partially or fully income producing for financial reporting purposes for the
calendar quarter ending immediately preceding the calculation date, (b) for
which an unconditional base building certificate of occupancy (or its
equivalent) has been issued by the applicable Governmental Authority, (c) as to
such assets which, in the immediately preceding reporting period, were
classified as Non-Income Producing Properties (other than Pre-Leased Development
Properties), which either (i) are leased to tenants in occupancy and the leases
for such tenants in occupancy (excluding tenants under free rent periods)
represent seventy-five percent (75%) or more of the rentable square footage of
the applicable real property asset; or (ii) have, if not for this
clause (c)(ii), qualified as a Non-Income Producing Property for a period equal
to or in excess of eighteen (18) months following the issuance of an
unconditional base building certificate of occupancy and (d) as to such assets
which, in the immediately preceding reporting period, were classified as
Pre-Leased Development Properties, which have, if not for this clause (d),
qualified as a Non-Income Producing Property for a period equal to or in excess
of six (6) months following the issuance of an unconditional base building
certificate of occupancy or substantial completion of the applicable
improvements (provided, that different phases of real property developments
shall be treated as different assets for purposes of this determination);
provided, however, that “Income Producing Properties” shall not include the
revenue resulting from intra or inter-entity leases between any Borrower and any
of the Subject Parties.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract (as calculated
below);
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business to the extent not past due for more than one hundred twenty (120)
days after the date on which such trade account payable was created, unless such
trade account payable is being contested in good faith);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    the principal portion of capital leases, Synthetic Lease Obligations and
all other Off‑Balance Sheet Liabilities (as calculated below);
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable


13





--------------------------------------------------------------------------------




preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; provided, however, that such
obligations shall not be considered Indebtedness hereunder to the extent such
redemption may be completed through the issuance by such Person of its capital
stock in exchange for the Equity Interests being redeemed and such Person has
elected or may still elect to issue such capital stock rather than pay other
consideration in connection with such redemption;
(h)    all obligations of such Person under take-or-pay or similar arrangements
or under commodities agreements; and
(i)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Expense” means, for any period, (a) all interest expense (including,
without limitation, the interest component under capital leases and with respect
to Off-Balance Sheet Liabilities) of the Consolidated Parties for such period,
as determined in accordance with GAAP, plus (b) all interest expense (including
the interest component under capital leases and with respect to Off-Balance
Sheet Liabilities), as determined in accordance with GAAP, of each
Unconsolidated Affiliate multiplied by the respective Unconsolidated Affiliate
Interest in each such entity; provided, that the Facility Fees paid by the
Borrowers during any such period shall constitute a portion of the “Interest
Expense” for purposes of this definition; provided, further, that any amount of
capitalized or accrued interest on the Indebtedness of any Consolidated Party
shall be included in the calculation of “Interest Expense,” whether or not such
amounts constitute interest expense as determined in accordance with GAAP, but
except to the extent such expenses are addressed in a related construction
budget or the Borrowers maintain, as of a given calculation date, availability
under this Agreement equal to or in excess of twenty-five percent (25%) of the
Aggregate Revolving Credit Commitments.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the
first (1st) Business Day of each calendar month and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3), or
six (6) months, or, if available from all Lenders, nine (9) or twelve (12)
months thereafter, or such other period of time as the Lenders may agree, as
selected by the Principal Borrower in its Committed Loan Notice; provided that:


14





--------------------------------------------------------------------------------




(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(iii)    no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made; and
(iv)    a period of twelve (12) months shall be deemed, as used in connection
with the term “Interest Period”, to be equal to 364 days.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any of the Borrowers (or any Subsidiary thereof) or
in favor the L/C Issuer and relating to any such Letter of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.


15





--------------------------------------------------------------------------------




“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means, subject to the Borrowers’ rights under
Section 2.03(g) to extend such date through Cash Collateralization of the
applicable Letters of Credit, the day that is thirty (30) days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $20,000,000.00. The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“LIBOR” has the meaning specified in the definition of Eurodollar Base Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a Revolving Credit Loan, a Swing Line Loan or a Term
Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Guaranty, and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.03 of this Agreement.
“Loan Parties” means, collectively, each of the Borrowers and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Consolidated Parties, taken as a whole; (b) a
material impairment of the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.
“Material Subsidiary” means any Subsidiary to which more than ten percent (10%)
of Total Asset Value or Net Income is attributable on an individual basis.
“Maturity Date” means: (a) with respect to the Revolving Credit Facility, (i)
January 31, 2022, or (ii) to the extent an extension is granted pursuant to
Section 2.15, July 31, 2022 or January 31, 2023, as applicable; or (b) with
respect to the Term Facility, November 30, 2022; provided, however, that, in
each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.


16





--------------------------------------------------------------------------------




“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and that is subject to Title IV of ERISA, to which
any Loan Party or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person; provided, however, that an agreement that establishes a
maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a “Negative Pledge” for purposes of this Agreement.
“Net Cash Proceeds” means the aggregate cash proceeds received by the
Consolidated Parties in respect of any Equity Issuance, net of (a) direct costs
(including, without limitation, legal, accounting and investment banking fees
and sales commissions) and (b) taxes paid or payable as a result thereof; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash received upon the sale or other disposition of any non-cash consideration
received by the Consolidated Parties in any Equity Issuance.
“Net Income” means, for any period, the sum of (a) net income (excluding
extraordinary and non-recurring gains and losses, impairments, non-cash
equity-based compensation charges, prepayment penalties, gains or losses on the
sale of property and related tax effects thereto) after taxes for such period of
the Consolidated Parties on a consolidated basis, as determined in accordance
with GAAP, plus (b) without duplication, an amount equal to the line item
“non-controlling interests,” as shown on the consolidated income statements of
the Consolidated Parties, plus (c) without duplication, an amount equal to the
aggregate of net income (excluding extraordinary and non-recurring gains and
losses, impairments, non-cash equity-based compensation charges, prepayment
penalties, gains or losses on the sale of property and related tax effects
thereof) after taxes for such period, as determined in accordance with GAAP, of
each Unconsolidated Affiliate multiplied by the respective Unconsolidated
Affiliate Interest of each such entity.
“Net Operating Income” means, for any given period and with respect to any given
Property or Properties, the amount equal to: (a) the sum of (i) gross revenues
attributable to such Property or Properties for such period, less (ii) to the
extent otherwise included in gross revenues, interest income; less (b) an amount
equal to (i) operating expenses allocable to such Property or Properties
(excluding any management fees accrued with respect to such Property or
Properties), less (ii) to the extent included in the calculation of operating
expenses, (A) total federal, state, local and foreign income, franchise, value
added and similar taxes, (B) depreciation and amortization, and (C) Interest
Expense.
“Non-Consenting Lender” has the meaning specified in Section 10.13.
“Non-Guarantor Subsidiaries” means, as of any date of determination, a
collective reference to:
(a)    those entities specified as “Non-Guarantor Subsidiaries” in the schedules
to the Loan Documents;
(b)    Highwoods Services and each of its Subsidiaries;
(c)    any Subsidiary of any Loan Party (i) formed for or converted to (in
accordance with the terms and conditions set forth herein) the specific purpose
of holding title to assets which are collateral for Indebtedness owing by such
Subsidiary and (ii) which is (or, immediately following its release as a Loan
Party hereunder, shall be) expressly prohibited in writing from guaranteeing
Indebtedness of any other Person pursuant to (A) a provision in any document,
instrument or agreement evidencing such Indebtedness of such Subsidiary or (B) a
provision of such Subsidiary’s Organization Documents, in each case, which
provision was included in such Organization Document or such other document,
instrument or agreement as an express condition to the extension of such
Indebtedness required by the third party creditor providing the subject
financing; provided, that a Subsidiary meeting the above requirements shall only
remain a “Non-Guarantor


17





--------------------------------------------------------------------------------




Subsidiary” for so long as (1) each of the above requirements are satisfied,
(2) such Subsidiary does not guarantee any other Indebtedness and (3) the
Indebtedness with respect to which the restrictions noted in clause (ii) are
imposed remains outstanding;
(d)    any Subsidiary of any Loan Party (i) which becomes a Subsidiary of such
Loan Party following the Closing Date, (ii) which is not a Wholly Owned
Subsidiary of such Loan Party, and (iii) with respect to which such Loan Party
does not have sufficient voting power (and is unable, after good faith efforts
to do so, to cause any necessary non-Loan Party equity holders to agree) to
cause such Subsidiary to execute the Guaranty pursuant to the terms of the Loan
Documents or, notwithstanding such voting power, the interests of such non-Loan
Party holders have material economic value in the reasonable judgment of the
Principal Borrower that would be impaired by the execution of the Guaranty; and
(e)     any other Subsidiary of a Loan Party that is not a domestic Material
Subsidiary.
“Non-Guarantor Subsidiary” means any one of such entities.
“Non-Income Producing Properties” means a collective reference to all Properties
which do not qualify as “Income Producing Properties” (following application of
subsection (c)(ii) and each other provision of the definition thereof and
including, without limitation, Properties qualifying as Pre-Leased Development
Properties, Acquired Properties, Speculative Land and Properties Under
Development).
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“Notes Receivable” means, all promissory notes or other similar obligations to
pay money, whether secured or unsecured, which are not over thirty (30) days
past due in which any Person has an interest.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (i) interest
and fees that accrue under the Loan Documents after the commencement by or
against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding and (ii) any Swap Contract entered into in connection with the Loans
by any Loan Party with respect to which a Lender or any Affiliate of a Lender is
a party; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so called “synthetic,”
tax retention or off balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Subsidiaries


18





--------------------------------------------------------------------------------




(for purposes of this clause (d), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or
articles of formation or organization and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).
“Outstanding Amount” means (a) with respect to Revolving Credit Loans, Term
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Credit Loans, Term Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(e).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


19





--------------------------------------------------------------------------------




“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan, established or
maintained by any Loan Party and, with respect to any such plan that is subject
to Section 412 of the Code or Title IV of ERISA, established or maintained by
any Loan Party or any ERISA Affiliate.
“Plan Assets” means the assets of a Benefit Plan pursuant to the Plan Assets
Regulation, 29 C.F.R. Section 2550.401c-1, pursuant to the principles set forth
in John Hancock Mutual Life Insurance Company v. Harris Trust & Savings Bank,
114 S.Ct. 517 (1993), or otherwise.
“Plan Assets Regulation” means 29 C.F.R. Section 2510.3-101, et seq., as
modified by Section 3(42) of ERISA.
“Platform” has the meaning specified in Section 6.02.
“Pre-Leased Development Properties” means a collective reference to all
Properties Under Development that are, prior to the issuance of any certificate
of occupancy (temporary or otherwise) related to the applicable improvements, at
least fifty percent (50%) (or, for purposes of the applicable clause in the
definition of “Total Asset Value” only, seventy-five percent (75%)) pre-leased
to third parties that are not affiliated with the Borrowers or any Subject Party
pursuant to valid and binding lease agreements under which (a) commencement of
rental payment obligations are contingent only upon completion of the applicable
improvements and other standard conditions; (b) the applicable lessee is not the
subject of any then-continuing bankruptcy or insolvency proceedings; and (c) no
defaults or events of default are, to the knowledge of the Borrowers,
then-continuing.
“Principal Borrower” means Highwoods Properties, together with its successors
and assigns.
“Pro Forma Compliance Certificate” means a certificate of an officer of the
Principal Borrower delivered to the Administrative Agent in connection with a
Disposition and containing reasonably detailed calculations, upon giving effect
to the applicable transaction on a pro forma basis, of the financial covenants
set forth in Section 7.11.
“Properties” means, as of any date of determination, all interests in real
property (direct or indirect), together with all improvements thereon, owned by
any Subject Party; and “Property” means any one of them.
“Properties Under Development” means, as of any date of determination, all
Properties, the primary purpose of which is to be leased in the ordinary course
of business or to be sold upon completion and on which any Subject Party has
commenced construction of a building or other improvements; provided that any
such Property will no longer be considered a Property Under Development when,
(a) such Property qualifies as an Income Producing Property or (b) prior to
substantial completion of the construction work with respect to the property,
such construction work has ceased for a period of thirty (30) days, in which
case such Property shall be considered Speculative Land until such time as
construction has resumed.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Quarterly Subsidiary Joinder Statement” means a certificate, prepared on a
quarterly basis by the Principal Borrower, setting forth a list of all Material
Subsidiaries acquired or created during the immediately preceding fiscal
quarter, together with a schedule of the assets owned by each such Material
Subsidiary.
“Recipient” means (a) the Administrative Agent, (b) any Lender (including the
Swing Line Lender), and (c) the L/C Issuer.
“Register” has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrowers as prescribed by the Securities
Laws.


20





--------------------------------------------------------------------------------




“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans or Term Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate at least fifty-one percent (51%) of the Total Credit Exposure of
all Lenders (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding at least fifty-one percent (51%) of the sum of the
(a) Total Revolving Credit Outstandings (with the aggregate amount of each
Revolving Credit Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Facility. The unused Revolving Credit Commitment of, and the portion of
the Total Revolving Credit Outstandings of any Defaulting Lender shall be
disregarded in determining Required Revolving Lenders at any time; provided
that, the amount of any participation in any Swing Line Loan and any
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or L/C Issuer in making such
determination.
“Required Term Lenders” means, as of any date of determination, Term Lenders
holding at least fifty-one percent (51%) of the Term Facility on such date. The
portion of the Term Facility held by any Defaulting Lender shall be disregarded
in determining Required Term Lenders at any time.
“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, general counsel or treasurer of a
Loan Party, any other individual who may from time to time be authorized by the
Board of Directors of the Principal Borrower to serve as a “Responsible Officer”
for the purposes hereof and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to Administrative Agent
or any other officer or employee of the applicable Loan Party designated in or
pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (including any payment of
dividends by the Principal Borrower necessary to retain its status as a REIT or
to meet the distribution requirements of Section 857 of the Internal Revenue
Code and any distributions by Highwoods Realty to the Principal Borrower
necessary to allow the Principal Borrower to maintain its status as a REIT or to
meet the distribution requirements of Section 857 of the Internal Revenue Code),
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
the Equity Interests of any Consolidated Party, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of the Equity
Interests of any Consolidated Party, now or hereafter outstanding and (d) to the
extent not otherwise accounted for in clauses (a) - (c) above, any payments,


21





--------------------------------------------------------------------------------




dividends or distributions of any type made by any Consolidated Party with
respect to operating partnership units to the extent attributable to Highwoods
Realty.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means (a) at any time prior to the last day of the
Availability Period in respect of the Revolving Credit Facility, any Lender that
has a Revolving Credit Commitment at such time and (b) at any time thereafter,
any Lender that holds Revolving Credit Loans and/or has an obligation to
purchase participations in L/C Obligations or Swing Line Loans at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means a promissory note made by Borrowers in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans made by such Revolving
Credit Lender, substantially in the form of Exhibit C-1.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“S&P” means S&P Global Ratings, a subsidiary of S&P Global, Inc., and any
successor thereto.
“Sarbanes Oxley” means the Sarbanes Oxley Act of 2002.
“Scheduled Funded Debt Payments” means, for a given period, the sum of (a) all
scheduled payments of principal on Funded Indebtedness for the Consolidated
Parties on a consolidated basis for the applicable period ending on such date
(including the principal component of payments due on capital leases during the
applicable period), plus (b) an amount equal to the aggregate of all scheduled
payments of principal on Funded Indebtedness for each Unconsolidated Affiliate
for the applicable period (including the principal component of payments due on
capital leases during the applicable period), multiplied by the respective
Unconsolidated Affiliate Interest of each such entity, plus (c) the amount of
the aggregate payments made by the Consolidated Parties during such period as a
result of any guaranties of rental income levels (or shortfalls) or re tenanting
costs (including tenant improvements, moving expenses, lease commissions and any
other costs associated with procuring new tenants), plus (d) the amount of the
aggregate payments made by any Unconsolidated Affiliate(s) during such period as
a result of any guaranties of rental income levels (or shortfalls) or re
tenanting costs (including tenant improvements, moving expenses, lease
commissions and any other costs associated with procuring new tenants),
multiplied by the respective Unconsolidated Affiliate Interest of each such
entity; it being understood that Scheduled Funded Debt Payments shall not
include any one-time “bullet”, “lump sum” or “balloon” payments due on the
repayment date of Funded Indebtedness.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


22





--------------------------------------------------------------------------------




“Secured Debt” means, for any given calculation date, (a) the total aggregate
principal amount of any Indebtedness (other than Indebtedness incurred
hereunder) of the Consolidated Parties, on a consolidated basis, that is
(i) secured in any manner by any Lien or (ii) entitled to the benefit of a
Negative Pledge (other than under this Agreement), plus (b) the total aggregate
principal amount of any Indebtedness (other than Indebtedness incurred
hereunder) of each Unconsolidated Affiliate that is (i) secured in any manner by
any Lien or (ii) entitled to the benefit of a Negative Pledge (other than under
this Agreement), multiplied by the Unconsolidated Affiliate Interest with
respect to each such Unconsolidated Affiliate. Indebtedness in respect of
obligations under any capitalized lease shall not be deemed to be “Secured
Debt.”
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
“Significant Acquisition” means the acquisition of one or more real property
assets or portfolios of such assets or operating businesses in a single
transaction for a purchase price of not less than ten percent (10%) of Total
Asset Value.
“Solvent” means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its liabilities, (b) it is able to pay its liabilities in the
ordinary course of business and (c) it does not have unreasonably small capital
to conduct its businesses.
“SPC” has the meaning specified in Section 10.06(h).
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 6.16).
“Speculative Land” means, at any given time, all land owned by any Subject Party
that has not been developed and is not currently being developed.
“Straight-Lining of Rents” means, with respect to any lease, the method by which
rent received with respect to such lease is considered earned equally over the
term of such lease despite the existence of (i) any free rent periods under such
lease and (ii) any rent step up provisions under such lease.
“Subject Parties” means the Principal Borrower and each of its Subsidiaries and
Affiliates.
“Subsidiary” means, as to any entity, a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person or (b) the financial statements of which are required, pursuant
to GAAP, to be consolidated with such entity.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement,


23





--------------------------------------------------------------------------------




together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approve by Administrative Agent), appropriately completed and signed by a
Responsible Officer of Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000.00
and (b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to Borrowers pursuant to Section 2.01(a) in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate Term
Commitments of all Term Lenders as of the Closing Date shall be $200,000,000.


24





--------------------------------------------------------------------------------




“Term Facility” means (a) at any time prior to the last day of the Availability
Period in respect of such Facility, the aggregate amount of the Term Commitments
at such time and (b) at any time thereafter, the Outstanding Amount of the Term
Loans of all Term Lenders outstanding at such time.
“Term Lender” means (a) at any time prior to the last day of the Availability
Period in respect of the Term Facility, any Lender that has a Term Commitment at
such time and (b) at any time thereafter, any Lender that holds Term Loans at
such time.
“Term Loan” means an advance made by any Term Lender under the Term Facility.
“Term Note” means a promissory note made by Borrowers in favor of a Term Lender
evidencing Term Loans made by such Term Lender, substantially in the form of
Exhibit C-2.
“Threshold Amount” means $30,000,000.00.
“TL/TA Ratio” means, as of any date of calculation, the ratio of (a) Total
Liabilities to (b) Total Asset Value.
“Total Asset Value” means, as of any date of determination, the sum of, without
duplication, (a) the aggregate Value of all Income Producing Properties; plus
(b) the aggregate Value of all Non-Income Producing Properties; plus (c) cash
and Cash Equivalents held by the Loan Parties, plus (d) up to $100,000,000 (in
the aggregate) in notes receivable related to secured first mortgage or
mezzanine financings pursuant to each of which the initial loan to cost ratio is
not in excess of seventy-five percent (75.0%); provided that the amount of Total
Asset Value attributable to assets held by parties that are not Consolidated
Parties shall be limited to twenty percent (20.0%) of Total Asset Value (with
any such excess being excluded from the calculation of Total Asset Value); and
provided, further, that (i) the amount of Total Asset Value attributable to the
Value of all Non-Income Producing Properties shall be limited to twenty-five
percent (25.0%) of Total Asset Value (with any such excess being excluded from
the calculation of Total Asset Value), (ii) the amount of Total Asset Value
attributable to the Value of Speculative Land shall be limited to fifteen
percent (15.0%) of Total Asset Value (with any such excess being excluded from
the calculation of Total Asset Value), (iii) the amount of Total Asset Value
attributable to the Value of Properties Under Development (including Pre-Leased
Development Properties) shall be limited to fifteen percent (15.0%) of Total
Asset Value (with any such excess being excluded from the calculation of Total
Asset Value), and (iv) the amount of Total Asset Value attributable to the Value
of Income Producing Properties other than “for lease” office, amenity retail and
industrial properties shall be limited to fifteen percent (15.0%) of Total Asset
Value (with any such excess being excluded from the calculation of Total Asset
Value).
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Total Outstandings of such Lender at such time.
“Total Liabilities” means, as of any date of determination, the sum of (a) total
liabilities of the Consolidated Parties on a consolidated basis, as determined
in accordance with GAAP, plus (b) an amount equal to the aggregate of total
liabilities, as determined in accordance with GAAP, of each Unconsolidated
Affiliate multiplied by the respective Unconsolidated Affiliate Interest of each
such entity (except to the extent any Loan Party would be legally liable for a
greater percentage of such liabilities, in which such larger percentage shall be
used), plus (c) without duplication, the Indebtedness of the Consolidated
Parties on a consolidated basis plus (d) without duplication, the aggregate
Indebtedness of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest of each such entity (except to the extent any
Loan Party would be legally liable for a greater percentage of such
Indebtedness, in which case such larger percentage shall be used).
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


25





--------------------------------------------------------------------------------




“Unconsolidated Affiliate Interest” means the percentage of the Equity Interests
owned by a Consolidated Party in an Unconsolidated Affiliate accounted for
pursuant to the equity method of accounting under GAAP.
“Unconsolidated Affiliate” means any corporation, partnership, association,
joint venture or other entity in each case which is not a Consolidated Party and
in which a Consolidated Party owns, directly or indirectly, any Equity Interest.
“Unencumbered Assets” means, as of any date of determination, all Properties
that are not subject to any Liens or Negative Pledges and which are
(a) Wholly-Owned by a Borrower or a Wholly Owned Subsidiary that is a Loan
Party, or (b) Wholly-Owned by a Subsidiary that is a Loan Party but that is not
a Wholly Owned Subsidiary (but at least ninety percent (90%) of whose Equity
Interests are owned, directly or indirectly, by the Principal Borrower), and
such Properties are controlled exclusively by such Subsidiary (including control
over the ability to dispose of, grant Liens in, or otherwise encumber assets,
and to incur, repay and prepay Indebtedness, provide guarantees and make
restricted payments in respect thereof, in each case without any requirement for
the consent of any other Person).
“Unencumbered Asset Value” means the sum of, without duplication, (a) the Value
of all Properties (other than Pre-Leased Development Properties) that are
Unencumbered Assets, provided that, with respect to any Unencumbered Assets that
are Wholly-Owned by a Subsidiary that is not a Wholly Owned Subsidiary, the
Value of such Properties shall be limited to the pro rata interest (based on the
percentage ownership of Equity Interests in the applicable Subsidiary owned by
the Consolidated Parties) in such Properties; plus (b) the Value of all
Pre-Leased Development Properties that are Unencumbered Assets, plus (c) the
Value of unrestricted cash and Cash Equivalents held by the Loan Parties in
excess of $20,000,000; provided, however, that (x) to the extent the Value of
Pre-Leased Development Properties included in the amount calculated pursuant to
clause (b) above, as determined on any calculation date, exceeds twenty
percent (20.0%) of the total Unencumbered Asset Value, such Value of Pre-Leased
Development Properties to be included in the calculation of Unencumbered Asset
Value shall be automatically reduced to an amount which is equal to twenty
percent (20.0%) of the total Unencumbered Asset Value (before taking into
account the reduction in the total Unencumbered Asset Value resulting from such
reduction), and (y) to the extent the Properties that are Wholly-Owned by a
Subsidiary that is not a Wholly Owned Subsidiary included in the amount
calculated pursuant to clause (a) above, as determined on any calculation date,
exceeds fifteen percent (15.0%) of the total Unencumbered Asset Value, the Value
of such Properties to be included in the calculation of Unencumbered Asset Value
shall be automatically reduced to an amount which is equal to fifteen
percent (15.0%) of the total Unencumbered Asset Value (before taking into
account the reduction in the total Unencumbered Asset Value resulting from such
reduction).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unsecured Debt” means, for any given calculation date, the total aggregate
principal amount of Indebtedness of the Consolidated Parties, on a consolidated
basis, that is not Secured Debt (including all Indebtedness in respect of
obligations under any capitalized leases); it being understood that Unsecured
Debt shall not include principal amounts available to be drawn (but not drawn)
under outstanding commitments.
“U.S. Borrower” means any Borrower that is a U.S. Person.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).
“Value” means:
(a)    with respect to any Income Producing Property, either (i) the Annualized
Adjusted NOI allocable to such Property, divided by the Capitalization Rate or
(ii) with respect to the calculation of the value


26





--------------------------------------------------------------------------------




of such Income Producing Property for purposes of the Total Asset Value
calculation only and to the extent specifically requested by the Principal
Borrower in writing with respect to such Income Producing Property on or prior
to the applicable date of calculation, the appraised value of such Income
Producing Property; provided, that (y) such appraisal shall be in form and
substance acceptable to the Administrative Agent in its discretion and that the
“Value” of an Income Producing Property for purposes of determining Total Asset
Value may not be determined by reference to its appraised value for a period in
excess of one calendar year during the term of this Agreement and (z) to the
extent that any such Income Producing Properties are owned by an Unconsolidated
Affiliate, any appraised value used pursuant to subclause (ii) above shall be
multiplied by the applicable Unconsolidated Affiliate Interest with respect
thereto; and
(b)    with respect to any Pre-Leased Development Property, the undepreciated
book value of such Property or assets (as determined in accordance with GAAP);
provided, that to the extent that any such Pre-Leased Development Properties are
owned by an Unconsolidated Affiliate, such value shall be multiplied by the
applicable Unconsolidated Affiliate Interest with respect thereto; and
(c)    with respect to any other Non-Income Producing Property (including,
without limitation, Properties qualifying as Acquired Properties, Speculative
Land and Properties Under Development) or other assets held by any Person which
do not qualify as Income Producing Properties:
(i)    for all calculations other than those related to Unencumbered Asset
Value, the undepreciated book value of such Property or assets (as determined in
accordance with GAAP);
(ii)    for all calculations related to Unencumbered Asset Value (other than
with respect to Acquired Properties), the Annualized Adjusted NOI allocable to
such Property, divided by the Capitalization Rate; and
(iii)    for Unencumbered Asset Value, the undepreciated book value of Acquired
Properties;
provided, in each case, that to the extent that any such Non-Income Producing
Properties are owned by an Unconsolidated Affiliate, such value shall be
multiplied by the applicable Unconsolidated Affiliate Interest with respect
thereto.
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the ownership of such Property is
held, directly or indirectly, by such Person.
“Wholly Owned Subsidiary” means, (a) with respect to Highwoods Realty, any
direct or indirect Subsidiary of Highwoods Realty one hundred percent (100%) of
whose Equity Interests are owned by (i) Highwoods Realty, (ii) Highwoods Realty
and Highwoods Properties, or (iii) Highwoods Realty and one or more of Highwoods
Properties or another Wholly Owned Subsidiary of Highwoods Realty, (b) with
respect to Highwoods Properties, (i) Highwoods Realty, (ii) any Wholly Owned
Subsidiary of Highwoods Realty, or (iii) any direct or indirect Subsidiary of
Highwoods Properties one hundred percent (100%) of whose Equity Interests are
owned by Highwoods Properties or by one or more of Highwoods Realty and a Wholly
Owned Subsidiary of Highwoods Realty, and (c) with respect to Highwoods
Services, any direct or indirect Subsidiary of Highwoods Services one hundred
percent (100%) of whose Equity Interests are owned by (i) Highwoods Services, or
(ii) Highwoods Services and one or more of Highwoods Properties, Highwoods
Realty, or another Wholly Owned Subsidiary of Highwoods Realty.
“Withholding Agent” means any Loan Party and the Administrative Agent.


27





--------------------------------------------------------------------------------




“Write-down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.


(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrowers and
their respective Subsidiaries shall be deemed to be carried at one hundred
percent (100%) of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
Notwithstanding anything to the contrary contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made in a manner
such that any obligations relating to a lease that was accounted for by such
Person as an operating lease as of the date of this Agreement and any similar
lease entered into after the date of this Agreement by such Person shall be
accounted for as obligations relating to an operating lease and not as capital
lease.
(b)Changes in GAAP. The parties hereto acknowledge and agree that if at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrowers or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrowers shall


28





--------------------------------------------------------------------------------




negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein.
(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Principal Borrower and its Subsidiaries
or to the determination of any amount for the Principal Borrower and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Principal
Borrower is required to consolidate pursuant to FASB Interpretation No. 46 -
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.
(d)Treatment of Equity Interests Subject to Redemption Notices. Notwithstanding
anything contained herein to the contrary or anything set forth in GAAP to the
contrary, all Equity Interests constituting preferred stock of Highwoods
Properties that is the subject of an outstanding redemption notice from
Highwoods Properties shall, for purposes of the Section 7.11 financial covenant
calculations required to be performed herein and any other determination of the
liabilities or the Indebtedness of Highwoods Properties (regardless of whether
liabilities or Indebtedness of any other Persons are included in such
calculation) shall be treated as equity rather than as a liability for purposes
of this Agreement; provided, that such treatment shall be given subject to the
following terms and conditions: (i) the treatment of any given share of
Highwoods Properties’ preferred stock as equity during any redemption
notification period shall not exceed a period of sixty (60) days during the term
of this Agreement (provided, that the status of such share shall, following any
such sixty (60) day period, be subject to interpretation under GAAP) and
(ii) the treatment of any given share of Highwoods Properties’ preferred stock
as equity when such share would otherwise be treated as a liability pursuant to
GAAP shall be effective only with respect to shares of preferred stock that are
subject to the giving of mandatory redemption notices.
(e)Joint Ventures. Except to the extent otherwise set forth herein, if any
Borrower, any Loan Party or any of their respective subsidiaries enters into a
joint venture agreement or similar arrangement, for purposes of calculating the
financial covenants set forth in Section 7.11, any such investment will be
treated on a pro rata basis and the Borrowers will be credited with their pro
rata share of the income and investment and will be charged with its pro rata
share of the expenses and liabilities, including Indebtedness and debt service.
If however, any Indebtedness of a joint venture of any type is recourse to any
Borrower or any other Loan Party, then the greater of the Borrowers’ pro rata
portion of the debt or the portion of the debt which is recourse to the
Borrowers or such Loan Party shall be used in calculating the financial
covenants set forth in Section 7.11.

1.04    Rounding.


Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding up if there is no nearest number).

1.05    Times of Day; Rates.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern Time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility for, nor shall
the Administrative Agent have any liability with respect to, the administration,
submission or any other matter related to the published rates in the definition
of “Eurodollar Rate” or with respect to any comparable or successor rate
thereto.

1.06    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such


29





--------------------------------------------------------------------------------




Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.07    Calculation of Values.


To the extent any calculation of the value of any Property contained herein is
based on the appraised value of such Property, the Administrative Agent shall
have the right, in its reasonable discretion (or at the request of the Required
Lenders) to obtain, in addition to any appraisals obtained on or prior to the
date hereof, additional appraisals with respect to each such Property not more
than once every twelve (12) calendar months after the date hereof, and such cost
of such additional appraisals shall be paid by Borrower to the Administrative
Agent within five (5) Business Days after written demand pursuant to
Section 10.04 hereof.

1.08    Joint and Several Liability of the Borrowers.


(a)Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them.
(b)Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations arising under this Agreement and the other
Loan Documents, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them.
(c)If and to the extent that any of the Borrowers shall fail to make any payment
with respect to any of the obligations hereunder as and when due or to perform
any of such obligations in accordance with the terms thereof, then in each such
event, the other Borrowers will make such payment with respect to, or perform,
such obligation.
(d)The obligations of each Borrower under the provisions of this Section 1.08
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.
(e)Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Agreement), or of any demand
for any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent and/or Lenders under or in respect of any of
the Obligations hereunder, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Agreement. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations hereunder,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent and/or Lenders at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent and/or
Lenders in respect of any of the Obligations hereunder, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of such Obligations or the addition, substitution or
release, in whole or in part, of any Borrower. Without limiting the generality
of the foregoing, each Borrower assents to any other action or delay in acting
or any failure to act on the part of the Administrative Agent and/or Lenders,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable Laws or
regulations thereunder which might, but for the provisions of this Section 1.08,
afford grounds for terminating, discharging or relieving such Borrower, in whole
or in part, from any of its obligations under this Section 1.08, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the obligations of such Borrower under this Section 1.08
shall not be discharged except by performance and then only to the extent of
such performance. The obligations of each Borrower under this Section 1.08 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with


30





--------------------------------------------------------------------------------




respect to any reconstruction or similar proceeding with respect to any
Borrower, the Administrative Agent or any Lender. The joint and several
liability of the Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower, the Administrative Agent or any Lender.
(f)The provisions of this Section 1.08 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrowers as often as occasion therefor may arise and without requirement on
the part of any Lender first to marshal any of its claims or to exercise any of
its rights against any of the other Borrowers or to exhaust any remedies
available to it against any of the other Borrowers or to resort to any other
source or means of obtaining payment of any of the Obligations or to elect any
other remedy. Without limiting the generality of the foregoing, each Borrower
hereby specifically waives the benefits of N.C. Gen. Stat. §§26-7 through 26-9,
inclusive, to the extent applicable. The provisions of this Section 1.08 shall
remain in effect until all the Obligations hereunder shall have been Fully
Satisfied.
(g)Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of each Borrower hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code or any comparable provisions of any applicable state law.

1.09    Appointment of Principal Borrower as Agent for Borrowers.


Each of the Borrowers hereby appoints the Principal Borrower to act as its
exclusive agent for all purposes under this Agreement and the other Loan
Documents (including, without limitation, with respect to all matters related to
the borrowing, repayment and administration of Credit Extensions as described in
Articles II and III hereof). Each of the Borrowers acknowledges and agrees that
(a) the Principal Borrower may execute such documents on behalf of all the
Borrowers as the Principal Borrower deems appropriate in its sole discretion and
each Borrower shall be bound by and obligated by all of the terms of any such
document executed by the Principal Borrower on its behalf, (b) any notice or
other communication delivered by the Administrative Agent or any Lender
hereunder to the Principal Borrower shall be deemed to have been delivered to
each of the Borrowers and (c) the Administrative Agent and each of the Lenders
shall accept (and shall be permitted to rely on) any document or agreement
executed by the Principal Borrower on behalf of the Borrowers (or any of them).
The Borrowers must act through the Principal Borrower for all purposes under
this Agreement and the other Loan Documents. Notwithstanding anything contained
herein to the contrary, to the extent any provision in this Agreement requires
any Borrower to interact in any manner with the Administrative Agent or the
Lenders, such Borrower shall do so through the Principal Borrower.



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS



2.01    The Loans.


(a)The Term Loan. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a Term Borrowing to Borrowers on the
Closing Date in an amount not to exceed such Term Lender’s Term Commitment.
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
(b)The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans in
Dollars (each such loan, a “Revolving Credit Loan”) to the Borrowers from time
to time, on any Business Day during the Availability Period in respect to the
Revolving Credit Facility, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all


31





--------------------------------------------------------------------------------




Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment.
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Loans.


(a)Each Borrowing, each conversion of Revolving Credit Loans or Term Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrowers’ irrevocable notice to the Administrative Agent (which
notice shall be delivered by the Principal Borrower), which may be given by
(x) telephone or (y) a Committed Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to Administrative Agent of a
Committed Loan Notice. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in the
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in the principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Borrowers are requesting a Revolving Credit Borrowing, a
Term Borrowing or a conversion of Revolving Credit Loans or Term Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Revolving Credit Loans or Term Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrowers fail to specify a Type of Loan in a Committed Loan Notice or if
the Borrowers fail to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Credit Loans or Term Loans shall be
made as, or converted to, one (1) month Eurodollar Rate Loans. Any such
automatic conversion to one month Eurodollar Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable expiring Eurodollar Rate Loans. If the Borrowers request a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fail to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.
(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Revolving Credit Loans or Term Loans, and
if no timely notice of a conversion or continuation is provided by the
Borrowers, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to one month Eurodollar Rate Loans described in the
preceding subsection. In the case of a Revolving Credit Borrowing or a Term
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable
Borrower(s) on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrowers; provided, however, that if, on the date the Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrowers, there
are L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrowers as provided
above.
(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.
(d)The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that


32





--------------------------------------------------------------------------------




Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrowers and the Lenders of any change in the Prime Rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)After giving effect to (i) all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same Type
and (ii) all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than fifteen (15) Interest
Periods in effect with respect to the Revolving Credit Facility and the Term
Facility.
(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by Borrower, Administrative Agent, and such Lender.

2.03    Letters of Credit.


(a)The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the respective Borrowers or their
Subsidiaries (as requested by the Principal Borrower), and to amend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the respective Borrowers or their Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request
by the Borrowers for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. The parties hereto all agree that all
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.
(ii)The L/C Issuer shall not issue any Letter of Credit, if:
(A)the expiry date of such requested Letter of Credit would occur more than
twelve (12) months after the date of issuance, unless the L/C Issuer shall have
approved such expiry date (in its sole discretion); or
(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Borrowers Cash-Collateralize such
Letter of Credit pursuant to Section 2.03(g) or all of the Revolving Credit
Lenders have otherwise approved such expiry date.
(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


33





--------------------------------------------------------------------------------




(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C)such Letter of Credit is to be denominated in a currency other than Dollars;
(D)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
(E)any Revolving Credit Lender is at such time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole but reasonable
discretion) with the Borrowers or such Revolving Credit Lender to eliminate the
L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b)Procedures for Issuance and Amendment of Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrowers delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Principal
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the


34





--------------------------------------------------------------------------------




expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Borrowers shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Principal Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or
Subsidiary thereof or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.
(iii)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrowers
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrowers shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrowers fail to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrowers shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each


35





--------------------------------------------------------------------------------




Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrowers in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Credit Lender in satisfaction of its participation obligation under this
Section 2.03.
(iv)Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Revolving
Credit Percentage of such amount shall be solely for the account of the L/C
Issuer.
(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against the L/C Issuer, the Borrowers or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrowers
of a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Revolving Credit Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.
(d)Repayment of Participations.
(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by the
Administrative Agent.


36





--------------------------------------------------------------------------------




(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, joint and several, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any
Subsidiary thereof.
The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Principal Borrower’s instructions or other irregularity,
the Borrowers will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Revolving Credit Lender and each of the Borrowers
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Revolving Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrowers
hereby assume all risks of the acts or omissions of any


37





--------------------------------------------------------------------------------




beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.03(e); provided, however, that anything in such clauses
to the contrary notwithstanding, the Borrowers may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrowers, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrowers which the Borrowers prove were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)Cash Collateral. Upon the request of the Administrative Agent or the L/C
Issuer (with a copy to the Administrative Agent) (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation or Letter of Credit for any reason remains
outstanding and, with respect to any such Letter of Credit, partially or wholly
undrawn, the Borrowers shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations in an amount equal to one hundred
percent (100%) of such Outstanding Amount determined as of the date of such L/C
Borrowing or the Letter of Credit Expiration Date, as the case may be.
Sections 2.05, and 8.02(c) set forth certain additional requirements to deliver
Cash Collateral hereunder. In addition, at any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or any L/C Issuer or the Swing Line Lender (in each
case with a copy to the Administrative Agent), the Borrowers shall Cash
Collateralize the L/C Issuers’ (and, if applicable, the Swing Line Lender’s)
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by the
Defaulting Lender in accordance with the terms of this Agreement) in an amount
equal to one hundred percent (100%) of such Fronting Exposure. For purposes of
this Agreement, “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Credit Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the L/C Issuer (which documents are hereby
consented to by the Revolving Credit Lenders). Derivatives of such term have
corresponding meanings. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the L/C Issuer and the Revolving Credit Lenders, a
first priority security interest in all such cash, deposit accounts and all
balances therein and in all other property so provided as collateral pursuant to
this Agreement, and in all proceeds of the foregoing, all as security for the
obligations to which Cash Collateral may be applied. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the amount required by this Section or Section 2.05, as applicable, the
Borrowers or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Agreement in respect of Letters of Credit or
Swing Line Loans shall be held and applied to the satisfaction of the specific
L/C Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
Cash Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or payment in full of all


38





--------------------------------------------------------------------------------




other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Credit Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vi)) or
(ii) the Administrative Agent’s determination that there exists excess Cash
Collateral; provided, however, that Cash Collateral furnished by or on behalf of
the Borrowers shall not be released during the continuance of a Default or Event
of Default (and following application as provided in this Section 2.05 or in
Section 2.17, as applicable, may be otherwise applied in accordance with
Section 8.03).
(h)Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer and
the Principal Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.
(i)Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Credit Lenders in accordance
with the upward adjustments in their respective Applicable Revolving Credit
Percentages allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(j)Fronting Fee and Other Charges Payable to L/C Issuer. The Borrowers shall pay
directly to the L/C Issuer for its own account a fronting fee and other fees and
charges for each Letter of Credit as mutually agreed to in writing by the
Borrowers and the L/C Issuer.
(k)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of any Borrower, the Borrowers shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrowers hereby acknowledge that the issuance of
Letters of Credit for the account of any such Subsidiaries inures to the benefit
of the Borrowers, and that the Borrowers’ business derives substantial benefits
from the businesses of such Subsidiaries.

2.04    Swing Line Loans.


(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.04, agrees to make loans (each such loan, a
“Swing Line Loan”) to the Borrowers from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Revolving Credit Lender’s Revolving Credit Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving


39





--------------------------------------------------------------------------------




Credit Facility, and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender at such time, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all L/C Obligations, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all Swing Line Loans shall not
exceed such Revolving Credit Lender’s Revolving Credit Commitment, and provided,
further, that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Revolving Credit
Applicable Percentage times the amount of such Swing Line Loan.
(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrowers’ irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (x) telephone or (y) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
Swing Line Lender and Administrative Agent of a Swing Line Loan Notice. Each
Swing Line Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers.
(c)Refinancing of Swing Line Loans.
(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (each of which hereby irrevocably authorize
the Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Revolving Credit
Commitments and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrowers with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrowers in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving


40





--------------------------------------------------------------------------------




Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.
(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation. A certificate of the Swing Line Lender submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrowers or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swing Line Loans, together with
interest as provided herein.
(d)Repayment of Participations.
(i)At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Revolving Credit Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Credit Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender; provided that any such payment shall, to the extent distributed after
the Business Day following the Swing Line Lender’s receipt thereof, be
accompanied by interest on such payment amount (payable by the Swing Line
Lender) calculated at the Federal Funds Rate commencing as of the date which is
two (2) days following the Business Day following the Swing Line Lender’s
receipt of such payment through the date on which the Swing Line Lender makes
such payment to the applicable Revolving Credit Lender.
(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand (if such demand is
received by a Revolving Credit Lender by 2:00 p.m., and if such demand is
received after 2:00 p.m., then the next Business Day) to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.


41





--------------------------------------------------------------------------------




(f)Payments Directly to Swing Line Lender. The Borrowers shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
(g)Existence of a Defaulting Lender. The Swing Line Lender shall not be required
to make any portion of a Swing Line Loan attributable to the risk participation
of a Defaulting Lender unless (i) the Swing Line Lender has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the
Swing Line Lender (in its sole but reasonable discretion) with the Borrowers or
such Defaulting Lender to eliminate the Swing Line Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Swing Line Loan then proposed to
be made or that Swing Line Loan and all other Swing Line Loans to which the
Swing Line Lender has Fronting Exposure, as it may elect in its sole discretion
or (ii) the Fronting Exposure resulting from such Defaulting Lender has been
reallocated pursuant to Section 2.17(a)(iv).

2.05    Prepayments.


(a)The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Credit Loans or Term Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be in a form acceptable to Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days (or
such lesser number of days as may be agreed to by the Administrative Agent)
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in the principal amount of $2,000,000 or a whole multiple of $500,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in the
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility) of such prepayment. If such
notice is given by the Borrowers, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein (which date may be conditioned upon the effectiveness of other
credit facilities or other transactions specified therein). Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Subject to Section 2.17, each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages in
respect of the relevant Facility.
(b)The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein
(which date may be conditioned upon the effectiveness of other credit facilities
or other transactions specified therein).
(c)If, for any reason and at any time, (i) the Total Revolving Credit
Outstandings exceed the Revolving Credit Facility at such time, (ii) the
Outstanding Amount of L/C Obligations exceeds the Letter of Credit Sublimit at
such time, or (iii) the Outstanding Amount of Swing Line Loans exceeds the Swing
Line Sublimit at such time, Borrowers shall immediately prepay the Revolving
Credit Loans, the Swing Line Loans and L/C Borrowings and/or Cash Collateralize
the L/C Obligations, as applicable, in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c), unless,
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans,
the Total Revolving Credit Outstandings exceed the Revolving Credit Facility at
such time.


42





--------------------------------------------------------------------------------





2.06    Termination or Reduction of Commitments.


(a)Optional. The Borrowers may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three (3) Business Days (or such lesser number of days
as may be agreed to by the Administrative Agent) prior to the date of
termination or reduction (which such notice may be conditioned upon the
effectiveness of other credit facilities or other transactions specified
therein), (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowers shall not terminate or reduce the (A) Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit.
(b)Mandatory. (i) The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the Closing Date, and (ii) if, after giving
effect to any reduction of the Revolving Credit Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving
Credit Facility, such Sublimit shall be automatically reduced by the amount of
such excess.
(c)Application of Commitment Reductions; Payment of Fees. Administrative Agent
will promptly notify the Lenders of any termination or reduction of the Letter
of Credit Sublimit, Swing Line Sublimit or the Revolving Credit Commitments
under this Section 2.06. Upon any reduction of the Revolving Credit Facility,
the Revolving Credit Commitment of each Revolving Credit Lender shall be reduced
by such Revolving Credit Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.
(d)Effect on Fees. Any termination or reduction of any Revolving Credit
Commitments under this Section 2.06 shall terminate or proportionately reduce
the fees in respect of the Revolving Credit Facility accruing after the
effective date of such termination or reduction including those under
Section 2.09.

2.07    Repayment of Loans.


(a)The Borrowers shall repay to the Revolving Credit Lenders on the Maturity
Date with respect to the Revolving Credit Facility the aggregate principal
amount of Revolving Credit Loans outstanding on such date in accordance with
Section 2.14 hereof.
(b)The Borrowers shall repay to the Term Lenders on the Maturity Date with
respect to the Term Facility the aggregate principal amount of all Term Loans
outstanding on such date.
(c)The Borrowers shall repay each Swing Line Loan on the earlier to occur of
(i) the date five (5) Business Days after such Loan is made and (ii) the
Maturity Date with respect to the Revolving Credit Facility.

2.08    Interest.


(a)Revolving Credit Facility. Subject to the provisions of subsection (d) below:
(i) each Eurodollar Rate Loan under the Revolving Credit Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for the Revolving Credit Facility; and (ii) each Base Rate Loan
under the Revolving Credit Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.


43





--------------------------------------------------------------------------------




(b)Term Facility. Subject to the provisions of subsection (d) below: (i) each
Eurodollar Rate Loan under the Term Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for the Term Facility; and (ii) each Base Rate Loan under the Term Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for the Term Facility.
(c)Swing Line. Subject to subsection (d) below, each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility.
(d)Default Interest.
(i)If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
(ii)If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)The Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws if
(A) any Event of Default under Section 8.01(a) exists and (B) upon the request
of the Required Lenders, while any Event of Default (other than an Event of
Default under Section 8.01(a)) exists,.
(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(e)Payment. Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees.


In addition to certain fees described in subsections (i) and (j) of
Section 2.03:


(a)Facility Fee. For each day prior to the termination of this Agreement and the
payment in full of the Total Revolving Credit Outstandings, the Borrowers shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
(other than Defaulting Lenders to the extent set forth in Section 2.17(a)(iii))
in accordance with its Applicable Revolving Credit Percentage, a facility fee
(the “Facility Fee”) equal to the Applicable Rate times the actual daily amount
of the Aggregate Revolving Credit Commitments (or, if the Revolving Credit
Facility has terminated, on the actual daily Total Revolving Credit
Outstandings), regardless of usage, subject to adjustment as provided in
Section 2.17. The Facility Fee shall accrue at all times during the Availability
Period (and thereafter so long as Total Revolving Credit Outstandings is greater
than zero (0)), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date in respect of the Revolving Credit Facility (and, if applicable, thereafter
on demand). The Facility Fee shall be calculated quarterly in arrears, and if
there is any change in the Revolving Credit Facility Applicable Rate for
Facility Fees set forth in the definition of “Applicable Rate” during any
quarter, the actual daily amount shall be


44





--------------------------------------------------------------------------------




computed and multiplied by the applicable Revolving Credit Facility Applicable
Rate for Facility Fees separately for each period during such quarter that such
Revolving Credit Facility Applicable Rate for Facility Fees was in effect.
(b)Other Fees. The Borrowers shall, without duplication of any fees documented
herein, pay to the Arrangers and the Administrative Agent any such other fees as
mutually agreed to. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever, except as otherwise specifically agreed.

2.10    Computation of Interest and Fees.


All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.



2.11    Evidence of Debt.


(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12    Payments Generally; Administrative Agent’s Clawback.


(a)General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office; provided that any
such payment shall, to the extent distributed after the Business Day following
the Administrative Agent’s receipt thereof, be accompanied by interest on such
payment amount (payable by the Administrative Agent) calculated at the Federal
Funds Rate commencing as of the date which is two (2) days following the
Business Day following the Administrative Agent’s receipt of such payment
through the date on which the Administrative Agent makes such payment to the
applicable Lender(s). All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next


45





--------------------------------------------------------------------------------




succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(ii)Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrowers by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans and Term Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).


46





--------------------------------------------------------------------------------




(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payment on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then the Lender receiving such greater proportion shall
(x) notify the Administrative Agent of such fact, and (y) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:
(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.03(g), or (z) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section 2.13 shall
apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Maturity Date.


(a)Maturity Date. Subject to the provisions of clause (b) of this Section 2.14,
the Borrowers shall, on the Maturity Date, cause the Obligations (including,
without limitation, all outstanding principal and interest on the Revolving
Credit Loans, Term Loans and Swing Line Loans and all fees, costs and expenses
due and owing under the Loan Documents) to be paid in full.
(b)Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other Loan Document to the contrary, to the extent
any of the Obligations are accelerated pursuant to the terms hereof (including,
without limitation, Section 8.02 hereof), the Borrowers shall, immediately upon
the occurrence of such acceleration, cause such accelerated Obligations to be
paid in full.


47





--------------------------------------------------------------------------------




(c)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15    Extension of Maturity Date With Respect to the Revolving Credit
Facility.


(a)Request for an Extension. The Principal Borrower may, by written notice to
the Administrative Agent (who shall promptly notify the Lenders) not earlier
than ninety (90) days and not later than sixty (60) days prior to (i) the
original Maturity Date with respect to the Revolving Credit Facility, request
that the Lenders extend the Maturity Date with respect to the Revolving Credit
Facility for an additional six (6) months to July 31, 2022 (the “First Extended
Revolving Maturity Date”), and (ii) the First Extended Revolving Maturity Date,
request that the Lenders extend the Maturity Date with respect to the Revolving
Credit Facility for an additional six (6) months to January 31, 2023, in each
case so long as no Default exists at the time of such request.
(b)Conditions to Effectiveness of Extension. As a condition precedent to each
extension of the Maturity Date pursuant to this Section:
(i)the Borrowers shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the then-existing Maturity Date with respect to the
Revolving Credit Facility (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (B) in the case of the Borrowers, certifying that, before and after giving
effect to such extension, (1) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (or in all respects in the case of a representation or warranty
containing a materiality qualifier) on and as of the then-existing Maturity Date
with respect to the Revolving Credit Facility, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or in all respects in
the case of a representation or warranty containing a materiality qualifier) as
of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (2) no
Default exists;
(ii)on the then-existing Maturity Date with respect to the Revolving Credit
Facility, the Borrowers shall pay to Administrative Agent for the pro rata
account of each Lender in accordance with their respective Applicable
Percentages an extension fee equal to three-quarters of one-tenth of one
percent (0.075%) of the Aggregate Revolving Credit Commitments as of such date,
which fee shall, when paid, be fully earned and non-refundable under any
circumstances; and
(iii)no Default or Event of Default shall exist on the date of such extension or
after giving effect thereto.
(c)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.16    Increase in Commitments.


(a)Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrowers
may request increases in the Total Credit Exposure of all Lenders (which
increase may take the form of additional Revolving Credit Commitments under the
Revolving Credit Facility, an increase to the Term Facility, one or more
additional term loan tranches or any combination of the foregoing) by an amount
not exceeding, in the aggregate, $400,000,000; provided that any such request
for an increase shall be in a minimum amount of $25,000,000. At the time of
sending such notice, the Borrowers (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).


48





--------------------------------------------------------------------------------




(b)Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Total
Credit Exposure and, if so, whether by an amount equal to, greater than, or less
than its Applicable Percentage of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Total Credit Exposure.
(c)Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrowers and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and the L/C Issuer
(which approvals shall not be unreasonably withheld), the Borrowers may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.
(d)Effective Date and Allocations. If the Total Credit Exposure of any Lender is
increased in accordance with this Section, the Administrative Agent and the
Borrowers shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the final allocation of such increase
and the Increase Effective Date.
(e)Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (or in all respects in
the case of a representation or warranty containing a materiality qualifier) on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or in all respects in
the case of a representation or warranty containing a materiality qualifier) as
of such earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default or Event of Default exists. To the extent that the increase of the Total
Credit Exposure shall take the form of a new term loan tranche, this Agreement
shall be amended, in form and substance satisfactory to Administrative Agent, to
include such terms as are customary for a term loan commitment. The Borrowers
shall prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Total Credit Exposure of any Lender
under this Section 2.16, and each Loan Party shall execute and deliver such
documents or instruments as Administrative Agent may reasonably require to
evidence such increase in the Total Credit Exposure of any Lender and to ratify
each such Loan Party’s continuing obligations hereunder and under the other Loan
Documents. In addition, the Borrowers shall, to the extent requested by any
Lender(s), deliver to such Lender(s), as of the Increase Effective Date, new
Notes representing the Commitment(s) of such Lender(s).
(f)Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.17    Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative


49





--------------------------------------------------------------------------------




Agent by that Defaulting Lender pursuant to Section 10.08), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Principal Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Principal Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to any Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Revolving Credit Loans funded by it and (2) its
Applicable Percentage of the stated amount of Letters of Credit and Swing Line
Loans for which it has provided Cash Collateral pursuant to Section 2.03,
Section 2.04, or Section 2.17(a)(ii), as applicable (and the Borrowers shall
(A) be required to pay to each of the L/C Issuer and the Swing Line Lender, as
applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(i).
(iv)Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Revolving Credit
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Revolving Credit
Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Revolving Credit Loans of that Lender. Subject to Section 10.21,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


50





--------------------------------------------------------------------------------




(b)Defaulting Lender Cure. If the Principal Borrower, the Administrative Agent,
the Swing Line Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Credit Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY



3.01    Taxes.


(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Law. If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(b)Payment of Other Taxes by the Borrowers. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)Tax Indemnifications.
(i)The Loan Parties shall jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(ii)Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (x) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(e) relating to the maintenance of a Participant Register and
(z) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.


51





--------------------------------------------------------------------------------




A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
clause (ii).
(d)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 3.01, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(e)Status of Lenders.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times prescribed by
applicable Law or reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrowers or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 3.01(e)(ii)(A), 3.01(e)(ii)(B),
and 3.01(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Borrower,
(A)any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or Form W-8BEN,
as applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E (or Form W‑8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)executed copies of IRS Form W 8ECI;


52





--------------------------------------------------------------------------------




(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W 8BEN-E (or Form W‑8BEN, as applicable), or
(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or Form
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Closing Date, Borrower
and Administrative Agent shall treat (and the Lenders hereby authorize
Administrative Agent to treat) the Obligations as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).
(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.
(f)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.01 (including by the payment
of additional amounts pursuant to this Section 3.01) it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.01 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount


53





--------------------------------------------------------------------------------




paid over pursuant to this paragraph (f) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to the
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(g)Defined Terms. For purposes of this Section 3.01, the term “Lender” includes
the Swing Line Lender and the L/C Issuer, and the term “applicable Law” includes
FATCA.
(h)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Loans, or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Loan or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts in good faith the illegality
of such Lender making or maintaining Base Rate Loans the interest rate on which
is determined by reference to the Eurodollar Rate component of the Base Rate,
the interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts in good faith
the illegality of such Lender determining or charging interest rates based upon
the Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

3.03    Inability to Determine Rates.


If, in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a)(i) above, “Impacted Loans”), or
(b) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative


54





--------------------------------------------------------------------------------




Agent will promptly so notify the Borrowers and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, in
consultation with the Borrowers and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, which alternative interest
rate shall be consistent with the rates generally provided to similarly situated
borrowers (but not necessarily all such borrowers) and without any obligation to
disclose information regarding any other customers. Such alternative rate of
interest shall apply with respect to the Impacted Loans until (1) the
Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a) of the first sentence of this Section, (2) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrowers that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrowers written notice thereof.

3.04    Increased Costs.


(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Letters of Credit,
participations in a Letter of Credit or any Eurodollar Rate Loan made by it; or
(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if


55





--------------------------------------------------------------------------------




any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrowers will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
(c)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

3.05    Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any actual loss, cost or expense incurred by it as a result
of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or
(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.


56





--------------------------------------------------------------------------------





3.06    Mitigation Obligations; Replacement of Lenders.
 
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then, at the request of the Borrowers, such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.06(a), the
Borrowers may replace such Lender in accordance with Section 10.13.

3.07    Survival.


All of the Borrowers’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS



4.01    Conditions of Initial Credit Extension.


The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent, each Arranger
and each of the Lenders:
(i)fully executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Principal Borrower;
(ii)a Note executed by the Borrowers in favor of each Lender requesting a Note;
(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party (provided, that with respect to all of the above other
than resolutions or similar approval/authority documents, to the extent such
materials were delivered in connection with the Existing Credit Agreements, the
Loan Parties shall be permitted to provide certificates of no change with
respect to such items);
(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is validly existing and in good
standing in the jurisdiction of such Loan Party’s incorporation, organization,
or formation, as applicable;


57





--------------------------------------------------------------------------------




(v)favorable opinions of (1) Hunton and Williams, LLP, special counsel to the
Loan Parties and (2) Jeffrey D. Miller, general counsel of the Principal
Borrower, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;
(vi)a certificate of the chief financial officer of the Principal Borrower:
(A)either (1) attaching copies of all consents, licenses and approvals required
in connection with the execution, delivery and performance by the Loan Parties
and the validity against the Loan Parties of the Loan Documents to which each is
a party, and such consents, licenses and approvals shall be in full force and
effect, or (2) stating that no such consents, licenses or approvals are so
required;
(B)certifying (1) that immediately after giving effect to this Agreement, the
other Loan Documents and all the transactions contemplated therein to occur on
such date, (x) each Borrower is, and the Loan Parties, taken as a whole, are,
Solvent, (y) no Default or Event of Default exists, and (z) all representations
and warranties contained herein and in the other Loan Documents are true and
correct in all material respects (or in all respects in the case of a
representation or warranty containing a materiality qualifier), (2) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied, (3) that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (4) the current
Credit Ratings; and
(C)demonstrating compliance, as of the end of the fiscal period ended June 30,
2017, with the financial covenants contained in Section 7.11 by detailed
calculation thereof (which calculation shall be in form satisfactory to the
Administrative Agent and which shall include, among other things, an explanation
of the methodology used in such calculation and a breakdown of the components of
such calculation);
(vii)receipt by Wells Fargo Bank, National Association, of a principal
prepayment in an amount equal to or greater than $100,000,000 (exclusive of any
prepayment fees) with respect to that certain Amended and Restated Seven-Year
Term Loan Agreement dated as of November 12, 2013, by and among Borrowers, the
guarantors (as defined therein), the lenders (as defined therein), and Wells
Fargo Bank, National Association, as Administrative Agent, as amended prior to
the date hereof; and
(viii)such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
(b)There shall not have occurred a material adverse change since December 31,
2016 in the business, assets, operations or financial condition of the Borrowers
and the other Loan Parties, taken as a whole, or in the facts and information,
taken as a whole, regarding such entities as represented to date.
(c)There shall not exist any action, suit, investigation, or proceeding pending
or threatened in writing, in any court or before any arbitrator or governmental
authority that could reasonably be expected to have a Material Adverse Effect.
(d)Any fees required to be paid on or before the Closing Date shall have been
paid (or provisions reasonably satisfactory to the Administrative Agent shall
have been made for the concurrent payment thereof).
(e)Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
their reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by them through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent).


58





--------------------------------------------------------------------------------




Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02    Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:
(a)The representations and warranties of the Borrowers and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or in all respects in the
case of a representation or warranty containing a materiality qualifier) on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (unless such representation and warranty is subject to a materiality or
Material Adverse Effect qualifier in which case it will be true and correct in
all respects) on and as of the date of such Credit Extension, it being
understood and agreed that any violation of any covenant contained in
Section 7.11 shall be deemed material such that any representation with respect
to compliance therewith shall be deemed material in any event, and except that
for purposes of this Section 4.02, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
(b)No Default or Event of Default shall exist and be continuing either prior to
or after giving effect to such proposed Credit Extension or from the application
of the proceeds thereof.
(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V
REPRESENTATIONS AND WARRANTIES


Each of the Borrowers hereby represents and warrants to the Administrative Agent
and the Lenders that:



5.01    Existence, Qualification and Power; Compliance with Laws.


Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.


59





--------------------------------------------------------------------------------





5.02    Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material Contractual Obligation to
which such Person is a party or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. Each Loan Party and each Subsidiary
thereof is in compliance with all Contractual Obligations referred to in
clause (b)(i), except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.03    Governmental Authorization; Other Consents.


Except for such approvals, consents, exemptions, authorizations, actions,
notices or filings that have been made or obtained, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04    Binding Effect.


This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

5.05    Financial Statements; No Material Adverse Effect.


(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Principal Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Principal
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.
(b)The unaudited consolidated balance sheet of the Principal Borrower and its
Subsidiaries dated June 30, 2017, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Principal Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.
(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of each Responsible Officer of the Borrowers after due and diligent
investigation threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against any Borrower or any of their
Subsidiaries or against any of their properties or revenues (a) that purport to
affect or pertain to this Agreement or any other Loan Document, or any of


60





--------------------------------------------------------------------------------




the transactions contemplated hereby, or (b) as to which there is a reasonable
likelihood of an adverse determination, and if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

5.07    No Default.


Neither the Borrowers nor any of their Subsidiaries is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08    Ownership of Property; Liens.


Each of the Borrowers and each of their Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of the Borrowers and
their Subsidiaries is subject to no Liens, other than Liens not prohibited by
Section 7.01.

5.09    Environmental Compliance.


Each of the Borrowers and each of their Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrowers have reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. In furtherance (and not in limitation) of the
foregoing, the Borrowers hereby represent and warrant that:
(a)To the knowledge of each Responsible Officer of the Loan Parties after due
and diligent investigation, there is no violation of any Environmental Law with
respect to the facilities and properties owned, leased or operated by the
Subject Parties or the businesses operated by the Subject Parties which would,
in the aggregate, result in anticipated clean-up costs in excess of $30,000,000.
(b)No Subject Party has, to the knowledge of each Responsible Officer of the
Borrowers after due and diligent investigation, been notified of any material
action, suit, proceeding or investigation which calls into question compliance
by any Subject Party with any Environmental Laws or which seeks to suspend,
revoke or terminate any license, permit or approval necessary for the
generation, handling, storage, treatment or disposal of any Hazardous Material
in any material respect of the Subject Parties taken as a whole.

5.10    Insurance.


The properties of each of the Borrowers and each of their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of any Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Borrower or the applicable
Subsidiary operates.

5.11    Taxes.


Each of the Borrowers and each of their Subsidiaries (as applicable) have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed tax assessment against any Borrower or any of their
Subsidiaries that would, if made, have a Material Adverse Effect. Neither any
Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.


61





--------------------------------------------------------------------------------





5.12    ERISA Compliance.


(a)Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state Laws except in such instances in which the failure to
comply could not reasonably be expected to result in liability of the Loan
Parties in an aggregate amount in excess of the Threshold Amount. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination or opinion letter from the IRS or an application for such a letter
is currently being processed (or an application may be filed during the remedial
amendment period under Section 401(b) of the Code) with respect thereto and, to
the knowledge of any Responsible Officer of the Borrowers after due and diligent
investigation, nothing has occurred which would prevent, or cause the loss of,
such qualification, except in such instances that the loss of such qualification
or failure to so qualify could not reasonably be expected to result in liability
of the Loan Parties in an aggregate amount in excess of the Threshold Amount.
The Loan Parties and each ERISA Affiliate have made all required contributions
to each Plan subject to Section 412 of the Code, and have not applied for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Plan subject to Section 412 of the
Code, except in such instances that the failure to make timely contributions or
a funding waiver or extension could not reasonably be expected to result in
liability of the Loan Parties in an aggregate amount in excess of the Threshold
Amount.
(b)There are no pending or, to the knowledge of the Borrowers after due and
diligent investigation, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
(c)(i) No ERISA Event has occurred and no ERISA Event is reasonably expected to
occur that has resulted or could reasonably be expected to result in liability
of the Loan Parties in an aggregate amount in excess of the Threshold Amount;
(ii)  each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher, or if lower
than sixty percent (60%), it is not reasonably expected to result (together with
any ERISA Events) in liability of the Loan Parties in an aggregate amount in
excess of the Threshold Amount; (iv) no Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA; (v) no Loan Party nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums in an aggregate amount in excess
of the Threshold Amount and there are no premium payments which have become due
that are unpaid; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan if such
termination has resulted or could reasonably be expected to result in liability
of the Loan Parties in an aggregate amount in excess of the Threshold Amount.
(d)Each Loan Party represents and warrants that the underlying assets of such
Loan Party do not constitute Plan Assets, and that such Loan Party is not and
will not be using Plan Assets of one or more Benefit Plans to satisfy any
obligations under the Loans, the Letters of Credit or the Commitments.

5.13    Subsidiaries; Equity Interests.


Set forth on Schedule 5.13 is a complete and accurate list of all Subsidiaries
of each Consolidated Party as of the Closing Date (or any date such Schedule is
updated pursuant to this Section). Information on Schedule 5.13 includes
(a) jurisdiction of incorporation or organization and (b) with respect to any
Subsidiary that is not a Wholly Owned Subsidiary, the number of shares of each
class of Equity Interests outstanding, the number and percentage of outstanding
shares of each class owned (directly or indirectly) by such Subsidiary, and the
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto. The
outstanding Equity Interests of all such Subsidiaries are validly issued, fully
paid and non-assessable and is owned by each such Consolidated Party, directly
or indirectly, free and clear of all Liens. Other than as set forth in
Schedule 5.13, no Subsidiary that is not a Wholly Owned Subsidiary has
outstanding any securities convertible into or exchangeable


62





--------------------------------------------------------------------------------




for its Equity Interests nor does any such Person have outstanding any rights to
subscribe for or to purchase or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to its Equity Interests.
Schedule 5.13 may be updated from time to time by the Borrowers by giving
written notice thereof to the Administrative Agent.

5.14    Margin Regulations; Investment Company Act.


(a)The Borrowers are not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)No Loan Party is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.15    Disclosure.


The Borrowers have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which they or any
of their respective Subsidiaries are subject, and all other matters known to
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that projections are not guarantees of future
performance, and the actual results could differ materially).

5.16    Compliance with Laws.


Each Borrower and each of their Subsidiaries are in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17    Intellectual Property; Licenses, Etc.


Each Borrower and each of their Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except where such conflict could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of each Responsible Officer of the
Borrowers after due and diligent investigation, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrowers or any Subsidiary
of any of them infringes upon any rights held by any other Person. Except as
specifically disclosed in Schedule 5.17, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of each Responsible Officer of the
Borrowers after due and diligent investigation, threatened in writing, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.18    OFAC.


Neither the Borrowers, nor any of their Subsidiaries, nor, to the knowledge of
each Responsible Officer of the Borrowers after due and diligent investigation,
any director, officer, employee, agent, affiliate or representative thereof
acting or benefiting in any capacity in connection with this Agreement, is an
individual or entity that is (a) currently the subject of any Sanctions,
(b) included on OFAC’s List of Specially Designated Nationals, Her Majesty’s
Treasury’s Consolidated List of Financial Sanctions Targets and the Investment
Ban List, or any similar list enforced by any other relevant sanctions authority
or (c) located, organized or resident in a Designated Jurisdiction.

5.19    Solvency.


Each Borrower is, and the Loan Parties, taken as a whole, are, and after giving
effect to all Obligations hereunder will be, Solvent.



5.20    Anti-Corruption Laws.


Each Borrower and its Subsidiaries, and, to the knowledge of each Responsible
Officer of the Borrowers after due and diligent investigation, their respective
officers and employees, have conducted their businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such Laws and applicable Sanctions by Borrower, its
Subsidiaries, and their respective officers and employees.

5.21    EEA Financial Institutions.


No Loan Party is an EEA Financial Institution.

ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder is not Fully Satisfied, or any Letter of Credit shall
remain outstanding, the Borrowers shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.15) cause each of their
Subsidiaries to:


63





--------------------------------------------------------------------------------





6.01    Financial Statements.


Deliver to the Administrative Agent, which in turn will deliver to each Lender,
in form and detail satisfactory to the Administrative Agent:
(a)as soon as available, but in any event within one hundred twenty (120) days
after the end of each fiscal year of the Principal Borrower, a consolidated
balance sheet of the Principal Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of a Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;
(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Principal Borrower, a consolidated balance sheet of the Principal Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Principal Borrower’s
fiscal year then ended (including applicable 10-Q’s and 10-K’s), setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of the Principal Borrower as fairly presenting in all material respects
the financial condition, results of operations, shareholders’ equity and cash
flows of the Principal Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02    Certificates; Other Information.


Deliver to the Administrative Agent, which in turn will deliver to each Lender,
in form and detail satisfactory to the Administrative Agent:
(a)concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a projection of Capital Expenditures for the next fiscal year
for each Property of any Subject Party;
(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b):
(i)a certificate of the chief financial officer of the Principal Borrower
substantially in the form of Exhibit D attached hereto, (A) demonstrating
compliance, as of the end of each such fiscal period, with the financial
covenants contained in Section 7.11 by detailed calculation thereof (which
calculation shall be in form satisfactory to the Administrative Agent and which
shall include, among other things, an explanation of the methodology used in
such calculation and a breakdown of the components of such calculation), (B)
stating that, at all times during each such fiscal period, no Default or Event
of Default occurred or exists, or if any Default or Event of Default did occur
or does exist, specifying the nature and extent thereof and what action the Loan
Parties propose to take with respect thereto, and (C) attaching a Quarterly
Subsidiary Joinder Statement, together with (1) a certification from a
Responsible Officer stating whether, as of the date of such Quarterly Subsidiary
Joinder Statement, there are any Material Subsidiaries of any Borrower that,
pursuant to the terms of the Loan Documents, should be, but have not yet been,
joined as Loan Parties and (2) copies of all counterparts to the Guaranty
executed by any Person during the immediately preceding fiscal quarter;


64





--------------------------------------------------------------------------------




(ii)a schedule of the Properties summarizing total revenues, expenses, Net
Operating Income, Adjusted NOI, Annualized Adjusted NOI and occupancy rates as
of the last day of the applicable quarter (to the extent not otherwise delivered
pursuant to Section 6.01(a) or (b));
(iii)a listing of all Properties Under Development showing the total capital
obligation of the Loan Parties with respect to each such Property Under
Development and funds expended to date in connection with each such Property
Under Development;
(iv)a projection of Dispositions for the next fiscal quarter for each
Consolidated Party and each other Subject Party;
(v)a summary of land purchases by the Consolidated Parties and each other
Subject Party for the prior quarter;
(vi)a summary of all Net Cash Proceeds received by the Loan Parties during such
fiscal quarter, together with a verification of the amount of such Net Cash
Proceeds, in each case in form and detail satisfactory to the Administrative
Agent; and
(vii)promptly after request by the Administrative Agent, a complete list of all
Guarantees of the Loan Parties described in clause (a)(iv) of the definition of
the term “Guarantee” set forth in Section 1.01 hereof and, for each of such
obligations, information as to (A) the amount of leasable space, per square foot
rental rate and term applicable to such obligations, (B) any leases or other
revenue sources for which the Loan Parties receive credit towards such
obligations and (C) any cash reserves being maintained in relation to such
obligations and the method of calculation thereof;
(c)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Principal Borrower by independent accountants in connection with the
accounts or books of the Principal Borrower or any Subsidiary of any Borrower,
or any audit of any of them, in each case subject to applicable professional
guidelines or ethical rules;
(d)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrowers, and copies of all annual, regular, periodic and special reports
and registration statements which any of the Borrowers may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto; and
(e)promptly, such additional information regarding the business, financial or
corporate affairs of the Principal Borrower or any other Subject Party, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Principal Borrower posts such documents,
or provides a link thereto on the Principal Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Principal Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or a
substantially similar electronic


65





--------------------------------------------------------------------------------




transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrowers hereby agree that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non‑public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03    Notices.


After a Responsible Officer of the Borrowers obtains knowledge of the same,
promptly notify the Administrative Agent (who will notify each Lender):
(a)of the occurrence of any Default;
(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;
(c)of the commencement of, or any material development in, any litigation or
proceeding affecting any Borrower or any Subsidiary of any of them, to the
extent that such litigation has resulted or could reasonably be expected to
result in a Material Adverse Effect;
(d)of the occurrence of any ERISA Event;
(e)of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary of any of them; and
(f)of any announcement by Moody’s or S&P of any change in a Credit Rating.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Principal Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and propose to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04    Payment of Obligations.


Pay and discharge as the same shall become due and payable, all its material
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the applicable Borrower or Subsidiary; (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property (except to the extent such Lien
would not be prohibited by Section 7.01); and (c) all material Indebtedness, as
and when due and payable, but subject to any subordination provisions contained
in any instrument or agreement evidencing such Indebtedness.

6.05    Preservation of Existence, Etc.


(a)Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05;


66





--------------------------------------------------------------------------------




(b)take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and
(c)preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non‑preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06    Maintenance of Properties.


(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted;
(b)make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and
(c)use the standard of care typical in the industry in the operation and
maintenance of its facilities.

6.07    Maintenance of Insurance.


Maintain with financially sound and reputable insurance companies not Affiliates
of any Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons.

6.08    Compliance with Laws.


Comply in all material respects with the requirements of all Laws (including,
without limitation, all Environmental Laws) and all other orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

6.09    Books and Records.


(a)Maintain proper books of record and account in accordance with GAAP
consistently applied; and
(b)maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or such Subsidiary, as the case may be.

6.10    Inspection Rights.


Permit representatives appointed by the Administrative Agent, including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect any of its Properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (provided that the Borrowers shall have the right
to be present at all such meetings), all at the expense of the Borrowers and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrowers in a manner
that will not unreasonably interfere with such Person’s business operations;
provided, however, that, so long as no Event of Default then exists or is
continuing, such visits and inspections shall not occur more than once per
fiscal year of Borrowers; provided, further that while an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and without
advance notice.


67





--------------------------------------------------------------------------------





6.11    Use of Proceeds.


Use the proceeds of the Credit Extensions solely for the following purposes:
(a) to finance the acquisition of real properties or the buyout of third-party
equity owners in any joint venture; (b) to finance the acquisition of Persons
whose primary business is the ownership, leasing and management of real
properties; (c) to finance the development of improvements to real properties
owned by the Borrowers and their respective Subsidiaries; (d) to pay any
outstanding sums pursuant to, or to refinance, existing Indebtedness and related
transaction fees and expenses; and (e) for working capital and other general
corporate purposes; each pursuant to the terms hereof or of the other Loan
Documents.

6.12    Additional Guarantors; Release of Guarantors.


(a)If (x) any Person (other than a Non-Guarantor Subsidiary) becomes a Material
Subsidiary of the Principal Borrower, (y) at any time any Non-Guarantor
Subsidiary qualifying as such as a result of clauses (a), (b) or (c) of the
definition thereof could become a Loan Party without violating the terms of any
material contract, agreement or document to which it is a party, or (z) a
Subsidiary of the Principal Borrower guarantees, or otherwise becomes obligated
in respect of, any Unsecured Debt of the Consolidated Parties, the Principal
Borrower shall, contemporaneously, in the case of clause (z), and within
thirty (30) days after delivery of the Quarterly Subsidiary Joinder Statement
pursuant to Section 6.02(b)(i) (or such longer period as may be agreed to by the
Administrative Agent) in the case of clauses (x) and (y), (i) if such Person is
a Domestic Subsidiary of the Principal Borrower, cause such Person to become a
Guarantor by executing and delivering to the Administrative Agent a counterpart
of the Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (ii) cause such Person to deliver to the
Administrative Agent documents of the types referred to in clauses (iii)
and (iv) of Section 4.01(a), all in form, content and scope reasonably
satisfactory to the Administrative Agent; provided, that to the extent such
Person holds (whether upon delivery of the items required above or at any time
after the delivery of the items required above) assets with a fair market value
in excess of $5,000,000 or to the extent requested by Administrative Agent, the
Borrowers shall cause to be delivered to the Administrative Agent favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in this clause (a)). If a Non-Guarantor Subsidiary executes and
delivers the Guaranty, it shall no longer be deemed a Non-Guarantor Subsidiary
under this Agreement.
(b)Notwithstanding any other provisions of this Agreement to the contrary, to
the extent a Guarantor anticipates becoming or intends to become a Non-Guarantor
Subsidiary pursuant to any of clauses (b), (c) or (d) of the definition thereof,
the Principal Borrower may request a release of such Guarantor as a Guarantor
hereunder in accordance with the following:
(i)the Principal Borrower shall deliver to the Administrative Agent, not less
than ten (10) days and not more than thirty (30) days prior to the anticipated
or intended conversion of a Guarantor into a Non-Guarantor Subsidiary, a written
request for release of the applicable Guarantor and a pro forma compliance
certificate of the chief financial officer of the Principal Borrower in form and
substance acceptable to the Administrative Agent, (A) demonstrating that upon
such release the Loan Parties will on a pro forma basis continue to comply with
(1) the financial covenants contained in Section 7.11 and (2) the financial
covenants contained in each of the indentures or other agreements relating to
any publicly issued debt securities of any Consolidated Party, in each case by a
reasonably detailed calculation thereof (which calculation shall be in form
reasonably satisfactory to the Administrative Agent and which shall include,
among other things, an explanation of the methodology used in such calculation
and a breakdown of the components of such calculation), (B) stating that the
Loan Parties will be in compliance with each of the covenants set forth in
Articles VI and VII of the Agreement at all times following such release,
(C) stating that, following such release, no Default or Event of Default will
exist under the Agreement or any of the other Loan Documents, or if any Default
or Event of Default will exist, specifying the nature and extent thereof and
what action the Loan Parties propose to take with respect thereto, and
(D) attaching, pursuant to Section 5.13 of the Agreement, an updated version of
Schedule 5.13 to the Agreement;
(ii)the Administrative Agent shall have reviewed and approved (in writing) the
request for release and pro forma compliance certificate delivered pursuant to
subclause (i) above; provided, that the


68





--------------------------------------------------------------------------------




failure of the Administrative Agent to respond to such a request within ten (10)
days of its receipt thereof shall constitute the Administrative Agent’s approval
thereof; provided, that any approval of the Administrative Agent provided
pursuant to this subclause (ii) shall lapse and be null and void thirty (30)
days following the granting thereof if the applicable Guarantor has not, on or
prior to the completion of such period, met the criteria for qualification as a
Non-Guarantor Subsidiary (as evidenced by the delivery by the Principal Borrower
of a notice and certification in accordance with subclause (iii) below); and
(iii)the Principal Borrower shall, concurrently with or promptly following the
applicable Guarantor’s satisfaction of the criteria for qualification as a
Non-Guarantor Subsidiary deliver to the Administrative Agent a notice and
certification of such qualification.
Notwithstanding any language to the contrary above, so long as the chief
financial officer of the Principal Borrower has certified in a compliance
certificate (and the Administrative Agent has no evidence or information which
brings into reasonable doubt the veracity of such certifications) that: (A) upon
such release the Loan Parties (1) will on a pro forma basis continue to comply
with the financial covenants contained in Section 7.11 hereof, and the financial
covenants contained in each of the indentures or other agreements relating to
any publicly issued debt securities of any Consolidated Party, and (2) will be
in compliance with each of the covenants set forth in Articles VI and VII of the
Agreement at all times following such release, (B) following such release, no
Default or Event of Default will exist under this Agreement or any of the other
Loan Documents, or if any Default or Event of Default will exist, the nature and
extent thereof and what action the Loan Parties propose to take with respect
thereto will be specified, and (C) attached pursuant to Section 5.13 of the
Agreement, is an updated version of Schedule 5.13 to the Agreement, the request
for release shall be approved and issued by the Administrative Agent within the
ten (10)-day time period specified in subsection (b)(ii).
Upon satisfaction of each of the above-noted conditions, a Guarantor shall be
deemed released from its obligations hereunder and under each of the Loan
Documents.

6.13    Intentionally Omitted.



6.14    REIT Status.


Take all action necessary to maintain Highwoods Properties’ status as a REIT
(giving effect to any applicable cure or corrective provisions pursuant to
Section 856(c), 857, or 860 of the Code).

6.15    Environmental Matters.
 
(a)Reimburse the Administrative Agent and Lenders for and hereby hold the
Administrative Agent and Lenders harmless from all fines or penalties made or
levied against the Administrative Agent or any of the Lenders by any
Governmental Authority as a result of or in connection with (i) the use of
Hazardous Materials at the Properties, (ii) the use of Hazardous Materials at
the facilities thereon, or (iii) the use, generation, storage, transportation,
discharge, release or handling of any Hazardous Materials at the Properties, or
as a result of any release of any Hazardous Materials onto the ground or into
the water or air from or upon the Properties at any time. The Loan Parties also
agree that they will reimburse the Administrative Agent and Lenders for and
indemnify and hold the Administrative Agent and Lenders harmless from any and
all costs, expenses (including reasonable attorneys’ fees actually incurred) and
for all civil claims, judgments or penalties incurred entered, assessed, or
levied against the Administrative Agent or any of the Lenders as a result of any
of the Loan Parties’ use of Hazardous Materials at the Properties or as a result
of any release of any Hazardous Materials on the ground or into the water or air
by any of the Loan Parties from or upon the Properties. Such reimbursement or
indemnification shall include but not be limited to any and all judgments or
penalties to recover the costs of cleanup of any such release by any of the Loan
Parties from or upon Properties and all reasonable expenses incurred by the
Administrative Agent or any of the Lenders as a result of such a civil action,
including but not limited to reasonable attorneys’ fees. The Loan Parties’
obligations under this section shall survive the repayment of the Loans and be
in supplement of any and all other reimbursement or indemnity obligations of the
Borrowers set forth herein.
(b)If the Administrative Agent requests in writing and if (i) the applicable
Borrower or Subsidiary does not have environmental insurance with respect to any
property owned, leased or operated by a Subject Party or (ii) the


69





--------------------------------------------------------------------------------




Administrative Agent has reason to believe that there exist Hazardous Materials
on any property owned, leased or operated by a Subject Party which materially
affect the value of such property and with respect to which the Borrowers have
not furnished a report within the immediately previous twelve (12)-month period,
furnish or cause to be furnished to the Administrative Agent, at the Borrowers’
expense, a report of an environmental assessment of reasonable scope, form and
depth, including, where appropriate, invasive soil or groundwater sampling, by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Hazardous Materials on any such property and
as to the compliance by the applicable Subject Party(ies) with Environmental
Laws; provided that if there exists a continuing Default or Event of Default as
of the date of the Administrative Agent’s written request for an environmental
report pursuant to the terms hereof, the Borrowers shall provide such report
regardless of whether either of the conditions set forth in subsections (i)
and (ii) above have been satisfied. If the Borrowers fail to deliver such an
environmental report within seventy-five (75) days after receipt of such written
request then the Administrative Agent may arrange for same, and the parties
hereto hereby grant to the Administrative Agent and their representatives or
shall attempt in good faith to cause the applicable Subject Party(ies) to so
grant access to the Properties and a license of a scope reasonably necessary to
undertake such an assessment (including, where appropriate, invasive soil or
groundwater sampling).
(c)Conduct and complete (or use good faith efforts to cause to be conducted and
completed) all investigations, studies, sampling, and testing and all remedial,
removal, and other actions necessary to address all Hazardous Materials on,
from, or affecting any Property to the extent necessary to be in compliance with
all Environmental Laws and all other applicable federal, state, and local laws,
regulations, rules and policies and with the orders and directives of all
Governmental Authorities exercising jurisdiction over such real property to the
extent any failure could reasonably be expected to have a Material Adverse
Effect.

6.16    Keepwell.
 
Each Borrower at the time the Guaranty by any Specified Loan Party becomes
effective with respect to any Swap Obligations, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Swap Obligation
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under the Guaranty and the other Loan Documents in respect of
such Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Borrower’s
obligations and undertakings under this Section 6.16 voidable under applicable
Law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Borrower under this
Section 6.16 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Borrower intends this
Section 6.16 to constitute, and this Section 6.16 shall be deemed to constitute,
a Guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

6.17    Anti-Corruption Laws.


Each Borrower and each Loan Party shall conduct its businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

ARTICLE VII
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder is not Fully Satisfied, or any Letter of Credit shall
remain outstanding, the Borrowers shall not, nor shall they permit any of their
respective Subsidiaries to, directly or indirectly:


70





--------------------------------------------------------------------------------





7.01    Liens.


Contract, create, incur, assume or permit to exist any Lien with respect to any
of its other property, assets or revenues or the property, assets or revenues of
any other Person, whether now owned or hereafter acquired, if the Indebtedness
underlying such Lien would cause the Borrowers to be in violation of
Section 7.11(c) hereof.

7.02    Intentionally Omitted.



7.03    Intentionally Omitted.



7.04    Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
(a)any Borrower may merge with any other Borrower or may Dispose of all or
substantially all of its assets to any other Borrower;
(b)any Subsidiary may merge with (i) a Borrower, provided that such Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person;
(c)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be a Borrower or a Guarantor;
(d)any of the Borrowers (other than the Principal Borrower and Highwoods Realty)
or Guarantors may be merged into or consolidated with any other Borrower or
Guarantor so long as the surviving entity is a Borrower or Guarantor; and
(e)all or substantially all of the assets or all of the Equity Interests of a
Subsidiary may be Disposed of to the extent such Disposition is permitted
pursuant to Section 7.05.

7.05    Dispositions.


Make any Disposition, except:
(a)Dispositions of obsolete or worn out property, or property no longer used or
useful, whether now owned or hereafter acquired, in the ordinary course of
business;
(b)Dispositions of inventory in the ordinary course of business;
(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)Dispositions of property by any Subsidiary to the Borrowers or to any Wholly
Owned Subsidiary thereof; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be a Borrower or a Guarantor;
(e)Dispositions permitted by Section 7.04(a) - (d);


71





--------------------------------------------------------------------------------




(f)Dispositions by the Borrowers and their Subsidiaries of any property (whether
in one transaction or in several related transactions), the aggregate fair
market value of which is less than $200,000,000; and
(g)Dispositions in which the fair market value of the assets subject to such
Disposition exceeds $200,000,000, if and to the extent the Principal Borrower
shall have delivered to the Administrative Agent at least two (2) Business Days
prior to such Disposition a Pro Forma Compliance Certificate demonstrating that,
upon giving effect to such Disposition, on a pro forma basis, the Borrowers
shall be in compliance with all of the covenants contained in Section 7.11.

7.06    Intentionally Omitted.



7.07    Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Borrowers and their Subsidiaries on the date hereof
or any business substantially related or incidental thereto.

7.08    Transactions with Affiliates.


Except as otherwise contemplated or permitted pursuant to Section 7.04 or
Section 7.05, enter into any transaction of any kind with any Affiliate of any
Borrower, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to such Borrower or such
Subsidiary as would be obtainable by such Borrower or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate.

7.09    Burdensome Agreements.


Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability of any Subsidiary to make Restricted
Payments to any Borrower or any Guarantor or to otherwise transfer property to
any Borrower or any Guarantor, (b) limits the ability of any Subsidiary to
Guarantee the Indebtedness of the Borrowers, (c) constitutes a Negative Pledge
or otherwise limits the ability of any Borrower or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; or
(d) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person; provided, that this
Section 7.09 (i) shall not apply to provisions in Indebtedness documents
permitted hereunder and that do not result in a violation of the covenants set
forth in Section 7.11, provided that any such restriction contained therein
relates only to the properties or assets constructed or acquired in connection
with such Indebtedness and (ii) shall not be deemed to restrict the ability of
any Non-Guarantor Subsidiary from entering into Contractual Obligations of any
type related to secured financing transactions.

7.10    Use of Proceeds.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11    Financial Covenants.


(a)Permit, as of the last day of any fiscal quarter, the TL/TA Ratio to be
greater than 0.60x; provided that, as of the last day of the fiscal quarter in
which any Significant Acquisition occurs and the last day of the two (2)
consecutive quarters thereafter (but only for up to two (2) times during the
period commencing on the Closing Date through and including the Maturity Date),
the TL/TA Ratio may exceed 0.60x so long as it does not exceed 0.65x.
(b)Permit, as of the last day of any fiscal quarter, the ratio of Unencumbered
Asset Value to Unsecured Debt to be less than 1.67x; provided that, as of the
last day of the fiscal quarter in which any Significant Acquisition


72





--------------------------------------------------------------------------------




occurs and the last day of the two (2) consecutive quarters thereafter (but only
for up to two (2) times during the period commencing on the Closing Date through
and including the Maturity Date), the ratio of Unencumbered Asset Value to
Unsecured Debt may be less than 1.67x so long as it is not less than 1.54x.
(c)Permit, as of the last day of any fiscal quarter, the ratio of Secured Debt
to Total Asset Value to be greater than 0.35x.
(d)Permit, as of the last day of any fiscal quarter, the ratio of Adjusted
EBITDA for the immediately preceding twelve (12) months to Fixed Charges for the
immediately preceding twelve (12) months to be less than 1.50x.
(e)Permit, as of the last day of any fiscal quarter, the ratio of Annualized
Adjusted NOI from Unencumbered Assets to Interest Expense with respect to
Unsecured Debt for the immediately preceding twelve (12) months, to be less than
1.75x.
(f)Permit Restricted Payments, for any twelve (12) month period, to exceed an
amount equal to (i) ninety-five percent (95.0%) multiplied by (ii) FFO for such
period; provided, that the Principal Borrower shall, in addition to the
Restricted Payments permitted above, be permitted to make Restricted Payments
(1) in any amount for the purpose of repurchasing or otherwise redeeming shares
of its outstanding preferred stock, (2) in an aggregate amount equal to not more
than $200,000,000 during the period commencing on the Closing Date through and
including the Maturity Date for the purpose of repurchasing or otherwise
redeeming Equity Interests and (3) in such amounts as may be necessary in order
for the Principal Borrower to maintain its REIT status and for the Principal
Borrower or any of its Subsidiaries to eliminate any income or excise tax.
Notwithstanding the foregoing, (x) if any Default or Event of Default has
occurred and is continuing, the Restricted Payments shall not exceed the minimum
amount necessary for the Principal Borrower to maintain its status as a REIT and
for the Principal Borrower or any of its Subsidiaries to eliminate any income or
excise tax, and (y) Borrowers shall not, and shall not permit any Subsidiary to,
declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so if any Default or Event of Default
under Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is continuing or
would be directly or indirectly caused as a result thereof, or if the
Obligations have been accelerated pursuant to Section 8.02(b) or otherwise
pursuant to Section 8.02. For the avoidance of doubt, Highwoods Realty may make
Restricted Payments (A) to the Principal Borrower to permit the Principal
Borrower to make the Restricted Payments permitted in this clause (f) and (B) to
Highwoods Realty’s outside limited partners as required by its Organization
Documents.

7.12    Organization Documents.


Permit any Loan Party to amend, modify, waive or change its Organization
Documents in a manner materially adverse to the Lenders.

7.13    Non-Guarantor Subsidiary Restrictions.


Notwithstanding any other provision of this Agreement, the Loan Parties shall
prohibit any Non-Guarantor Subsidiary from incurring any Indebtedness that is
recourse to any Loan Party, other than Indebtedness in the form of customary
non-recourse carve-outs for fraud, misapplication of funds, environmental
indemnities, and other similar exceptions to non-recourse provisions (including
exceptions relating to bankruptcy, insolvency, receivership, non-approved
transfers or other similar events).

7.14    Intentionally Omitted.



7.15    Sale Leasebacks.


Except as could not reasonably be expected to have a Material Adverse Effect,
directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a capital
lease, of any property (whether real or personal or mixed), whether now owned or
hereafter acquired, (a) which such Person has sold or transferred or is to sell
or transfer to a Person which is not a Consolidated Party or (b) which


73





--------------------------------------------------------------------------------




such Person intends to use for substantially the same purpose as any other
property which has been sold or is to be sold or transferred by such Person to
another Person which is not a Consolidated Party in connection with such lease.

7.16    Prepayments of Indebtedness, etc.


If any Event of Default has occurred and is continuing, or if any Default or
Event of Default would be directly or indirectly caused as a result thereof,
make (or give any notice with respect thereto) any voluntary or optional payment
or prepayment or redemption or acquisition for value of (including without
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any other Indebtedness.

7.17    Anti-Terrorism Laws; FCPA.


(a)Be an “enemy” or an “ally of the enemy” within the meaning of Section 2 of
the Trading with the Enemy Act of the United States of America (50 U.S.C. App.
§§1 et seq.), as amended. Neither any Loan Party nor any or its Subsidiaries is
in violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (iii) the Act (as defined in Section 10.17);
or
(b)Fail to be in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§78dd-1, et seq., and any foreign counterpart thereto.

7.18    Sanctions.
 
Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary,
Unconsolidated Affiliate, joint venture partner or other Person, to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.

7.19    ERISA.


Be, or permit any Loan Party to be, (a) an employee benefit plan subject to
Title I of ERISA, (b) a plan or account subject to Section 4975 of the Code), or
(c) an entity deemed to hold Plan Assets of any such plans or accounts for
purposes of ERISA or the Code.

7.20    Anti-Corruption Laws.


Use the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
other similar anti-corruption or anti-bribery legislation in other jurisdictions
which have jurisdiction over the Loan Parties.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES



8.01    Events of Default.
 
Any of the following shall constitute an Event of Default:
(a)Non Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three (3) days after the same becomes


74





--------------------------------------------------------------------------------




due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five (5) days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or
(b)Specific Covenants. The Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07
(with respect to maintenance of insurance), 6.10, 6.11 or 6.12 or Article VII or
the Guaranty given by any Guarantor or any provision thereof shall cease to be
in full force and effect (other than as a result of a release of the applicable
Guarantor in accordance with the terms and conditions hereof), or any Guarantor
or any Person acting by or on behalf of such Guarantor shall deny or disaffirm
in writing such Guarantor’s obligations under such guaranty, or any Guarantor
shall default in the due performance or observance of any term, covenant or
agreement on its part to be performed or observed pursuant to any Guaranty; or
(c)Other Defaults. Any Loan Party fails to (i) perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
herein on its part to be performed or observed and such failure continues for
thirty (30) days after the earlier of notice thereof from the Administrative
Agent or a Responsible Officer of any Borrower has knowledge of such failure or
(ii) perform or observe any other covenant or agreement in any other Loan
Document within the grace or cure period provided for therein (or, if no such
grace or cure period is specified, within thirty (30) days after the earlier of
notice thereof from the Administrative Agent or a Responsible Officer of any
Borrower has knowledge of such failure); or
(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respect (or in any respect in the case of a representation or warranty
containing a materiality qualifier) when made or deemed made; or
(e)Cross Default.
(i)The Borrowers or any Subsidiary of any of them: (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any Indebtedness or
Guarantee having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii)there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Borrower or any Subsidiary of any of them is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Borrower or any
Subsidiary of any of them is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or
(f)Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary or Subsidiaries
of any Loan Party to which, individually or in the aggregate, more than five
percent (5%) of Total Asset Value or Net Income is attributable, institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator,


75





--------------------------------------------------------------------------------




liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary or
Subsidiaries of any Loan Party to which, individually or in the aggregate, more
than five percent (5%) of Total Asset Value or Net Income is attributable,
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or
(h)Judgments. There is entered against any Borrower or any Subsidiary of any of
them (i) a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Loan Parties under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies in writing that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or
(k)Change of Control. There occurs any Change of Control.

8.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(c)require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


76





--------------------------------------------------------------------------------




(d)exercise on behalf of itself, the L/C Issuer and the Lenders all rights and
remedies available to it, the L/C Issuer and the Lenders under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03    Application of Funds.


After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.03(g) and Section 2.17, be applied
by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer, but expressly excluding any amounts due in connection
with any Swap Contracts that constitute a portion of the Obligations) and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations (other than Obligations related to Swap Contracts), ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Section 2.03;
Sixth, to any counterparties under any Swap Contracts constituting a portion of
the Obligations, any amounts due and owing by any Loan Party or any Subsidiary
thereof under such Swap Contracts ratably among such counterparties in
proportion to the net obligations due and owing by any Loan Party or any
Subsidiary thereof under such Swap Contracts; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law;
provided that Excluded Swap Obligations with respect to any Guarantor shall not
be paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth in this Section 8.03.
Subject to Sections 2.03(c) and (g), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit


77





--------------------------------------------------------------------------------




as Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

ARTICLE IX
ADMINISTRATIVE AGENT



9.01    Appointment and Authority.


Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrowers nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

9.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Borrower or any Subsidiary or Affiliate of any of them as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

9.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any Subsidiary or
Affiliate of any of them that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or the L/C Issuer.


78





--------------------------------------------------------------------------------




The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.06    Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States (such successor to be approved
by the Principal Borrower, such approval not to be unreasonably withheld or
delayed; provided, however, if an Event of Default shall exist at such time, no
approval of the Principal Borrower shall be required hereunder). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that, in no event shall any such successor Administrative Agent be a
Defaulting Lender; provided further that if the Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer


79





--------------------------------------------------------------------------------




directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
In addition to the foregoing, the Required Lenders may remove the Administrative
Agent from its capacity as administrative agent (a) if Administrative Agent is a
Defaulting Lender pursuant to clause (e) of the definition thereof, or (b) in
the event of the Administrative Agent’s willful misconduct or gross negligence.
Such removal shall be effective upon appointment and acceptance of a successor
Administrative Agent selected by the Required Lenders. Any successor
Administrative Agent must satisfy the conditions set forth in this Section 9.06
(including, without limitation, the consultation with, and approval from, the
Borrower, to the extent required under this Section 9.06). Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the removed Administrative Agent, and the removed Administrative Agent shall be
discharged from all further duties and obligations as Administrative Agent under
this Agreement and the Loan Documents, provided that the Administrative Agent
shall remain liable to the extent provided in the Loan Documents for its actions
and omissions occurring prior to such removal. The Commitment of the Lender
which is acting as Administrative Agent shall not be taken into account in the
calculation of Required Lenders for the purposes of removing Administrative
Agent in the event of the Administrative Agent’s willful misconduct or gross
negligence.
Any resignation by, or removal of, Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal, as
applicable, as L/C Issuer and Swing Line Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed L/C Issuer and Swing Line Lender, (b) the
retiring or removed L/C Issuer and Swing Line Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring or removed L/C
Issuer to effectively assume, at the time of such succession, the obligations of
the retiring or removed L/C Issuer with respect to such Letters of Credit.
After the retiring or removed Administrative Agent’s, L/C Issuer’s and/or Swing
Line Lender’s resignation hereunder and under the other Loan Documents, the
provisions of this Article IX and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, L/C Issuer and/or
Swing Line Lender, their sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent, L/C Issuer and/or Swing Line Lender
were acting as Administrative Agent, L/C Issuer and/or Swing Line Lender,
respectively, and (ii) after such resignation or removal for as long as any of
them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

9.07    Non‑Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


80





--------------------------------------------------------------------------------





9.08    No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers, Syndication Agents or other titles as necessary listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or the L/C
Issuer in any such proceeding.

9.10    Guaranty Matters.


The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent to
release any Guarantor from its obligations hereunder and under each of the other
Loan Documents to the extent (a) such release is requested by such Guarantor and
the Principal Borrower in accordance the provisions set forth in Section 6.12(b)
hereof and upon the satisfaction of the conditions set forth in such
Section 6.12(b) (as reasonably determined by the Administrative Agent) or (b) if
such Guarantor ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to grant releases
and terminations pursuant to this Section 9.10. Further, the Administrative
Agent is hereby authorized by the Lenders, upon the request of any Guarantor
released pursuant to Section 6.12(b) hereof, to execute and deliver to such
Guarantor a document (in form and substance acceptable to the Administrative
Agent) evidencing such release.

9.11    ERISA Representations.


(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a


81





--------------------------------------------------------------------------------




Lender party hereto, for the benefit of, the Administrative Agent, the Arrangers
and their respective Affiliates, and for the benefit of the Borrowers or any
other Loan Party, that at least one of the following is and will be true:
(i)such Lender is not using Plan Assets of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments;
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender to
assure that the Loans, the Letters of Credit and the Commitments will not
constitute a non-exempt prohibited transaction under ERISA or the Code.
(b)In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Loan Parties, that:
(i)none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR §2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR §2510.3‑21(c)(1)(i)(A)-(E);
(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);


82





--------------------------------------------------------------------------------




(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and
(v)no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)The Administrative Agent, the Arrangers hereby informs the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X
MISCELLANEOUS



10.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
of any Lender terminated pursuant to Section 8.02) without the written consent
of such Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;
(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest or Letter of Credit
Fees at the Default Rate;


83





--------------------------------------------------------------------------------




(e)change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or (ii) the order of application of any reduction in the Commitments or
any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.06(c) in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (A) if such Facility is the Term Facility, the Required Term
Lenders and (B) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;
(f)change (i) any provision of this Section or the definitions of “Required
Lenders” or “Defaulting Lender” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder (other
than the definitions specified in clause (ii) of this Section 10.01(f)) without
the written consent of each Lender; or (ii) the definition of “Required
Revolving Lenders” or “Required Term Lenders” without the written consent of
each Lender under the applicable Facility;
(g)release (i) any Borrower, or (ii) other than in accordance with the
provisions of Section 9.10 hereof, any Guarantor from the Guaranty or otherwise
modify the material provisions thereof without the written consent of each
Lender; or
(h)impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders and
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of Administrative Agent and Borrowers (i) to
add one or more additional term loan facilities to this Agreement subject to the
limitations in Section 2.16 and this Section 10.01 and to permit the extensions
of credit and all related obligations and liabilities arising in connection
therewith from time to time outstanding to share ratably (or on a basis
subordinated to the existing Facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing Facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by
Administrative Agent, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.
If, in connection with any future amendment or modification of this Agreement or
any other Loan Document, the Administrative Agent requires an opinion of counsel
to the Loan Parties regarding the enforceability of such amendment or
modification, then in-house counsel to the Loan Parties may provide such opinion
on behalf of the Loan Parties, assuming such amendment or modification were
governed by the Laws of the State of North Carolina rather than the Laws of the
State of New York.


84





--------------------------------------------------------------------------------





10.02    Notices; Effectiveness; Electronic Communication.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to any of the Borrowers, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for the Principal Borrower on Schedule 10.02; and
(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrowers may, in their respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrowers’ or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final


85





--------------------------------------------------------------------------------




and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)Change of Address, Etc. Each of the respective Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities Laws.
(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Committed Loan Notices and Swing Line
Loan Notices) purportedly given by or on behalf of the Borrowers even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrowers. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
(f)Delivery of Consents/Responses by Lenders. To the extent any consent,
acknowledgement, agreement or response is requested by the Administrative Agent
from one or more of the Lenders hereunder, unless otherwise specified in such
request (as determined in the discretion of the Administrative Agent) such
Lenders shall use good faith efforts provide any such consent, acknowledgement,
agreement or response within ten (10) days.

10.03    No Waiver; Cumulative Remedies.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing


86





--------------------------------------------------------------------------------




and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Loan Party under any Debtor Relief Law; and provided, further,
that if at any time there is no Person acting as Administrative Agent hereunder
and under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.


(a)Costs and Expenses. The Borrowers shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of one
primary counsel, and one local counsel in each applicable jurisdiction, for the
Administrative Agent and its Affiliates), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out of pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the L/C Issuer) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including the rights of the Administrative Agent, the Lenders
and the L/C Issuer under this Section, or (B) in connection with the Loans made
or Letters of Credit issued hereunder, including all such reasonable and
documented out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that absent
a conflict of interest, the Borrowers shall not be required to pay for more than
one (1) counsel (and appropriate local and special counsel) pursuant to this
clause (iii).
(b)Indemnification by the Borrower. The Borrowers shall indemnify the
Administrative Agent (and any sub agent thereof), each Arranger, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrowers or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrowers or any of their Subsidiaries, or any Environmental Liability
related in any way to the Borrowers or any of their Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrowers or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrowers or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, or is in connection with any controversy,
dispute or litigation


87





--------------------------------------------------------------------------------




in which Borrowers are determined to be the prevailing party, if the Borrowers
or such other Loan Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.
(c)Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f)Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the Swing Line Lender and the L/C Issuer, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05    Payments Set Aside.


To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without


88





--------------------------------------------------------------------------------




the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund
(determined after giving effect to such assignments), no minimum amount need be
assigned;
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Principal Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to rights in respect
of the Swing Line Lender’s rights and obligations in respect of Swing Line Loans
or (B) prohibit any Lender from assigning all or a portion of its rights and
obligations under separate Facilities on a non-pro-rata-basis;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Principal Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Principal
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within
ten (10) Business Days after having received notice thereof;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Credit


89





--------------------------------------------------------------------------------




Commitment or Term Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (2) any Term Loan
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;
(C)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding) or in respect of any Revolving Credit
Commitment if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment, an Affiliate of such a Lender or an Approved Fund
with respect to such a Lender; and
(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment, an Affiliate of such a Lender or an
Approved Fund with respect to such a Lender.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made (A) to any
Borrower or any of the Borrowers’ Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Principal Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will


90





--------------------------------------------------------------------------------




constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Upon request, the Borrowers (at
their expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Principal Borrower and any Lender at
any reasonable time and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrowers or the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, sell participations to any Person (other than a natural person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person, a Defaulting Lender, any Borrower or any of
the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (iv) such participations shall not be less
than $10,000,000 (other than participations to such Lender’s Affiliates which
may be for any amount). For the avoidance of doubt, each Lender shall be
responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the entitlement to a greater payment results
from a Change in Law that occurs after the Participant acquires its
participation. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is


91





--------------------------------------------------------------------------------




recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as the
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)Intentionally Omitted.
(h)Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrowers (an “SPC”) the
option to provide all or any part of any Revolving Credit Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Revolving Credit Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Revolving Credit Loan,
the Granting Lender shall be obligated to make such Revolving Credit Loan
pursuant to the terms hereof or, if it fails to do so, to make such payment to
the Administrative Agent as is required under Section 2.12(b)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Revolving Credit Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Revolving
Credit Loan were made by such Granting Lender. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior debt of
any SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrowers and the Administrative
Agent and with the payment of a processing fee in the amount of $2,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Revolving Credit Loan to the Granting Lender and (ii) disclose on
a confidential basis any non‑public information relating to its funding of
Revolving Credit Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.
(i)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty (30) days’ notice to the Borrowers
and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice
to the Borrowers, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (y) such
successor shall


92





--------------------------------------------------------------------------------




succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(z) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

10.07    Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates (including the Arrangers) and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers and their obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrowers or any Subsidiary or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrowers or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary of any them relating to the Borrowers or any
Subsidiary of any of them or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrowers
or any Subsidiary of any of them. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary of any of them, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

10.08    Right of Setoff.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the obligations of the
Borrowers or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or their respective
Affiliates, irrespective of whether or not such


93





--------------------------------------------------------------------------------




Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrowers or
such Loan Party may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender or the L/C Issuer different from the branch, office,
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the L/C Issuer constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “.pdf” or
“.tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement.

10.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder is not
Fully Satisfied or any Letter of Credit shall remain outstanding.

10.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents


94





--------------------------------------------------------------------------------




shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

10.13    Replacement of Lenders.


If any Lender requests compensation under Section 3.04, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, a Lender (a
“Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Administrative Agent and Required Lenders as provided in
Section 11.01 but requires unanimous consent of all Lenders or all Lenders
directly affected thereby (as applicable) or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrowers the right to replace a Lender as a party hereto, then
the Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights
(other than its existing rights to payments pursuant to Sections 3.01 and 3.04)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)such assignment does not conflict with applicable Laws; and
(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.


(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY


95





--------------------------------------------------------------------------------




LENDER, THE L/C ISSUER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO
OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrowers acknowledge and agree, and
acknowledges their Affiliates’ understanding, that: (i)(A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrowers, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) each of the Borrowers and the other Loan Parties has consulted with
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate,


96





--------------------------------------------------------------------------------




and (C) each Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) the Administrative
Agent, the Arrangers and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrowers, any other Loan Party or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent nor the Arrangers
nor the Lenders has any obligation to the Borrowers, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor the Arrangers nor the Lenders has any obligation to disclose any of such
interests to the Borrowers, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers and
the other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, the Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents.


The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that, notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

10.18    USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107 56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the Act. The Borrowers
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

10.19    Time of the Essence.


Time is of the essence of the Loan Documents.

10.20    Existing Credit Agreements.


Each of the parties hereto hereby agree that (a) the outstanding balance of the
obligations under each Existing Credit Agreement remains outstanding and
constitutes Obligations hereunder and (b) this Agreement is an amendment and
restatement of each Existing Credit Agreement, all documents, instruments or
agreements, if any, creating security interests or liens in favor of the
“Administrative Agent” or “Lenders” as defined in the applicable Existing Credit
Agreement and securing the obligations thereunder continue to secure the
Obligations under this Agreement and nothing


97





--------------------------------------------------------------------------------




contained herein is intended to represent a novation of any type with respect to
the “Obligations” as defined in the applicable Existing Credit Agreement or with
respect to any other Indebtedness evidenced by the Existing Credit Agreements or
any documents, instruments or agreements executed in connection therewith. On
the Closing Date, (i) the commitment of any “Lender” under an Existing Credit
Agreement that is not continuing as a Lender hereunder shall terminate and
(ii) the Administrative Agent shall reallocate the Commitments hereunder to
reflect the terms hereof.

10.21    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.


Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)the application of any Write-down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.22    Entire Agreement.


THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
[remainder of page left intentionally blank – signature pages, exhibits and
schedules to follow]






98





--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




BORROWERS:
 
HIGHWOODS REALTY LIMITED PARTNERSHIP
 
 
By: Highwoods Properties, Inc.
 
 
HIGHWOODS PROPERTIES, INC.




 
 
By: 
/s/ Jeffrey D. Miller
 
 
Name:
Jeffrey D. Miller
 
 
Title:
Executive Vice President, General Counsel and Secretary
 
 
 
 





(Signatures continued on next page)






Signature Page to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------















LENDERS/AGENTS:
BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent
and individually in its capacity as a Lender
 
 
 
By: 
/s/ Authorized Signatory
 
 
Name:
 
 
 
Title:
 
 
 
 
 









[signature pages continued]








Signature Page to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------










 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
in its capacity as Co-Syndication Agent,
and individually in its capacity as a Lender
 
 
 
By: 
/s/ Authorized Signatory
 
 
Name:
 
 
 
Title:
 
 
 
 
 









[signature pages continued]




Signature Page to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------















 
PNC BANK, NATIONAL ASSOCIATION,
in its capacity as Co-Syndication Agent,
and individually in its capacity as a Lender
 
 
 
By: 
/s/ Authorized Signatory
 
 
Name:
 
 
 
Title:
 
 
 
 
 









[signature pages continued]






Signature Page to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------










 
BRANCH BANKING AND TRUST COMPANY,
in its capacity as Co-Documentation Agent,
and individually in its capacity as a Lender
 
 
 
By: 
/s/ Authorized Signatory
 
 
Name:
 
 
 
Title:
 
 
 
 
 









[signature pages continued]




Signature Page to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------















 
U.S. BANK NATIONAL ASSOCIATION,
in its capacity as Co-Documentation Agent,
and individually in its capacity as a Lender
 
 
 
By: 
/s/ Authorized Signatory
 
 
Name:
 
 
 
Title:
 
 
 
 
 









[signature pages continued]








Signature Page to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------










 
CAPITAL ONE, NATIONAL ASSOCIATION,
in its capacity as Co-Managing Agent,
and individually in its capacity as a Lender
 
 
 
By: 
/s/ Authorized Signatory
 
 
Name:
 
 
 
Title:
 
 
 
 
 









[signature pages continued]




Signature Page to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------















 
REGIONS BANK,
in its capacity as Co-Managing Agent,
and individually in its capacity as a Lender
 
 
 
By: 
/s/ Authorized Signatory
 
 
Name:
 
 
 
Title:
 
 
 
 
 









[signature pages continued]




Signature Page to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------















 
J.P. MORGAN CHASE BANK, N.A.,
in its capacity as Co-Managing Agent,
and individually in its capacity as a Lender
 
 
 
By: 
/s/ Authorized Signatory
 
 
Name:
 
 
 
Title:
 
 
 
 
 









[signature pages continued]












Signature Page to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------
















 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
individually in its capacity as a Lender
 
 
 
By: 
/s/ Authorized Signatory
 
 
Name:
 
 
 
Title:
 
 
 
 
 









[signature pages continued]






Signature Page to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------










 
FIFTH THIRD BANK, an Ohio banking corporation,
individually in its capacity as a Lender
 
 
 
By: 
/s/ Authorized Signatory
 
 
Name:
 
 
 
Title:
 
 
 
 
 









[End of signature pages]






Signature Page to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------












SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES




Lender
Revolving Credit Commitment Amount
Revolving Credit Commitment Percentage
Term Loan Commitment Amount
Term Loan Commitment Percentage
Bank of America, N.A.


$104,250,000


17.375000000
%


$34,750,000


17.375000000
%
Wells Fargo Bank, National Association


$104,250,000


17.375000000
%


$34,750,000


17.375000000
%
PNC Bank, National Association


$104,250,000


17.375000000
%


$34,750,000


17.375000000
%
Branch Banking and Trust Company


$60,000,000


10.000000000
%


$20,000,000


10.000000000
%
U.S. Bank National Association


$60,000,000


10.000000000
%


$20,000,000


10.000000000
%
Capital One, National Association


$41,250,000


6.875000000
%


$13,750,000


6.875000000
%
Regions Bank


$41,250,000


6.875000000
%


$13,750,000


6.875000000
%
JPMorgan Chase Bank, N.A.


$37,500,000


6.250000000
%


$12,500,000


6.250000000
%
First Tennessee Bank National Association


$24,750,000


4.125000000
%


$8,250,000


4.125000000
%
Fifth Third Bank


$22,500,000


3.750000000
%


$7,500,000


3.750000000
%
Total:


$600,000,000


100.000000000
%


$200,000,000


100.000000000
%














